 



Exhibit 10.1
CUSIP Number: 29273SAJ6
364-DAY TERM LOAN AGREEMENT
Dated as of February 5, 2008
among
ENERGY TRANSFER PARTNERS, L.P.,
as the Borrower,
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
and
The Other Lenders Party Hereto
WACHOVIA CAPITAL MARKETS, LLC
as
Sole Lead Arranger and Sole Book Manager
$500,000,000 364-Day Term Loan

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Section   Page  
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
    1  
1.01 Defined Terms
    1  
1.02 Other Interpretive Provisions
    20  
1.03 Accounting Terms
    20  
1.04 Rounding
    21  
1.05 Times of Day
    21  
 
       
ARTICLE II THE COMMITMENTS AND LOANS
    21  
2.01 Term Loans
    21  
2.02 Reserved
    21  
2.03 Requests for Loans
    21  
2.04 Continuations and Conversions of Existing Loans
    22  
2.05 Use of Proceeds
    23  
2.06 Prepayments of Loans
    23  
2.07 Interest Rates and Fees
    24  
2.08 Evidence of Debt
    25  
2.09 Payments Generally; Administrative Agent’s Clawback
    26  
2.10 Sharing of Payments by Lenders
    27  
 
       
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
    28  
3.01 Taxes
    28  
3.02 Illegality
    30  
3.03 Inability to Determine Rates
    30  
3.04 Increased Costs; Reserves on Eurodollar Loans
    31  
3.05 Compensation for Losses
    32  
3.06 Mitigation Obligations; Replacement of Lenders
    32  
3.07 Survival
    33  
 
       
ARTICLE IV CONDITIONS PRECEDENT TO LOANS
    33  
4.01 Conditions of Loans
    33  
4.02 Additional Conditions to Loans
    34  
 
       
ARTICLE V REPRESENTATIONS AND WARRANTIES
    35  
5.01 No Default
    35  
5.02 Organization and Good Standing
    35  
5.03 Authorization
    35  
5.04 No Conflicts or Consents
    35  
5.05 Enforceable Obligations
    36  
5.06 Initial Financial Statements; No Material Adverse Effect
    36  
5.07 Taxes
    36  
5.08 Full Disclosure
    36  
5.09 Litigation
    36  
5.10 ERISA
    37  
5.11 Compliance with Laws
    37  
5.12 Ownership of Property; Liens
    37  
5.13 Environmental Compliance
    37  
5.14 Insurance
    38  
5.15 Margin Regulations; Investment Company Act
    38  

i



--------------------------------------------------------------------------------



 



          Section   Page  
ARTICLE VI AFFIRMATIVE COVENANTS
    38  
6.01 Books, Financial Statements and Reports
    38  
6.02 Other Information and Inspections
    40  
6.03 Notice of Material Events
    40  
6.04 Maintenance of Properties
    41  
6.05 Maintenance of Existence and Qualifications
    41  
6.06 Payment of Obligations
    41  
6.07 Insurance
    41  
6.08 Compliance with Law
    41  
6.09 Subsidiaries and Unrestricted Subsidiaries
    42  
 
       
ARTICLE VII NEGATIVE COVENANTS
    42  
7.01 Indebtedness
    42  
7.02 Limitation on Liens
    43  
7.03 Limitation on Mergers, Sale of Assets
    44  
7.04 Reserved
    45  
7.05 Distributions
    45  
7.06 Investments
    45  
7.07 Change in Nature of Businesses
    45  
7.08 Transactions with Affiliates
    45  
7.09 Burdensome Agreements
    45  
7.10 Hedging Contracts
    45  
7.11 Leverage Ratio
    46  
 
       
ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
    46  
8.01 Events of Default
    46  
8.02 Remedies Upon Event of Default
    48  
8.03 Application of Funds
    49  
 
       
ARTICLE IX ADMINISTRATIVE AGENT
    49  
9.01 Appointment and Authority
    49  
9.02 Rights as a Lender
    49  
9.03 Exculpatory Provisions
    50  
9.04 Reliance by Administrative Agent
    50  
9.05 Delegation of Duties
    51  
9.06 Resignation of Administrative Agent
    51  
9.07 Non-Reliance on Administrative Agent and Other Lenders
    52  
9.08 No Other Duties, Etc
    52  
9.09 Administrative Agent May File Proofs of Claim
    52  
 
       
ARTICLE X MISCELLANEOUS
    53  
10.01 Amendments, Etc
    53  
10.02 Notices; Effectiveness; Electronic Communication
    53  
10.03 No Waiver; Cumulative Remedies
    55  
10.04 Expenses; Indemnity; Damage Waiver
    55  
10.05 Payments Set Aside
    57  
10.06 Successors and Assigns
    57  
10.07 Treatment of Certain Information; Confidentiality
    60  
10.08 Right of Setoff
    61  
10.09 Interest Rate Limitation
    61  
10.10 Counterparts; Integration; Effectiveness
    61  
10.11 Survival of Representations and Warranties
    61  

 



--------------------------------------------------------------------------------



 



          Section   Page  
10.12 Severability
    62  
10.13 Replacement of Lenders
    62  
10.14 Governing Law; Jurisdiction; Etc
    62  
10.15 Waiver of Jury Trial
    63  
10.16 USA PATRIOT Act Notice
    64  
10.17 Time of the Essence
    64  
10.18 No Recourse
    64  
 
       
SIGNATURES
    S-1  

Schedules:
Schedule 1 – Commitments
Schedule 3 – Disclosure Schedule
Schedule 10.02 – Notices
Exhibits:
Exhibit A – Form of Assignment and Assumption Agreement
Exhibit B – Form of Compliance Certificate
Exhibit D – Form of Loan Notice
Exhibit E – Form of Note
Exhibit F – Form of Opinion of Special Counsel to the Borrower

 



--------------------------------------------------------------------------------



 



364-DAY TERM LOAN AGREEMENT
     This 364-DAY TERM LOAN AGREEMENT (“Agreement”) is entered into as of
February 5, 2008, among ENERGY TRANSFER PARTNERS, L.P., a Delaware limited
partnership (the “Borrower”), WACHOVIA BANK, NATIONAL ASSOCIATION, as
Administrative Agent, and each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”).
     In consideration of the mutual covenants and agreements contained herein
and in consideration of the loans which may hereafter be made by Lenders to the
Borrower, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto do hereby agree
as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     1.01 Defined Terms.  As used in this Agreement, the following terms shall
have the meanings set forth below:
     “Administrative Agent” means Wachovia Bank, National Association, in its
capacity as administrative agent for the Lenders hereunder.
     “Administrative Agent’s Office” means the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 10.02, or such other
address or account as the Administrative Agent may from time to time notify to
the Borrower and the Lenders.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Aggregate Commitments” means the Commitments of all the Lenders in the
aggregate amount of $500,000,000.
     “Agreement” means this 364-Day Term Loan Agreement, as amended or
supplemented from time to time in accordance with the terms hereof.
     “Applicable Percentage” means with respect to any Lender (i) on or prior to
the Closing Date, the percentage of the Aggregate Commitments represented by
such Lender’s Commitment on the Closing Date, and (ii) thereafter, the
percentage of the aggregate outstanding amount of all Loans represented by the
outstanding amount of such Lender’s Loan.
     “Applicable Rate” means, on any day, with respect to any Eurodollar Loan or
commitment fees hereunder, the percent per annum set forth below under the
caption “Eurodollar Margin,” or “Commitment Fee Rate,” respectively, based upon
the Level corresponding to the Ratings by the Rating Agencies applicable on such
date:

 



--------------------------------------------------------------------------------



 



                  Ratings:         (Fitch/Moody’s/S&P)   Eurodollar Margin  
Commitment Fee Rate
Level 1
>BBB+/Baa1/BBB+
    0.750 %     0.070 %
 
               
Level 2
BBB/Baa2/BBB
    0.850 %     0.090 %
 
               
Level 3
BBB-/Baa3/BBB-
    1.000 %     0.110 %
 
               
Level 4
<BB+/Ba1/BB+
    1.150 %     0.125 %
 
               

     For purposes of the foregoing, (a) if only one Rating is determined, the
Level corresponding to that Rating shall apply; (b) if there are only two
Ratings, then (i) if there is a one Level difference between the two Ratings,
then the Level corresponding to the higher Rating shall be used, and (ii) if
there is a greater than one Level difference between the Ratings, then the Level
that is one Level below the higher Rating will be used; (c) if there are three
Ratings, then (i) if all three are at different Levels, the middle Level shall
apply and (ii)  if two Ratings correspond to the same Level and the third is
different, the Level corresponding to the two same Levels shall apply; (d) if
the Ratings established or deemed to have been established by the Rating
Agencies shall be changed (other than as a result of a change in the rating
system of such Rating Agency), such change shall be effective as of the date on
which it is first announced by the applicable Rating Agency and (e) if no Rating
is determined, Level 4 shall apply. Changes in the Applicable Rate will occur
automatically without prior notice as changes in the applicable Ratings occur,
and each change in the Applicable Rate shall apply during the period commencing
on the effective date of such change and ending on the date immediately
preceding the effective date of the next such change.
     The Applicable Rate for Base Rate Loans at all times is zero percent
(0.0%).
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.06(b), and accepted by the Administrative
Agent, in substantially the form of Exhibit A or any other form approved by the
Administrative Agent.
     “Base Rate” means, for any day, a rate per annum equal to the greater of
(a) the Prime Rate in effect on such day, and (b) the Federal Funds Rate in
effect on such day plus 1/2 of 1%. Any change in the Base Rate due to a change
in the Prime Rate or the Federal Funds Rate shall be effective from and
including the effective date of such change in the Prime Rate or the Federal
Funds Rate, respectively.
     “Base Rate Loan” means a Loan or portion of a Loan that bears interest
based on the Base Rate.

2



--------------------------------------------------------------------------------



 



     “Borrower” means Energy Transfer Partners, L.P., a Delaware limited
partnership.
     “Borrowing” means Loans of the same Type made, Converted or Continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Loan, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
eurodollar market.
     “Capital Lease” means a lease with respect to which the lessee is required
concurrently to recognize the acquisition of an asset and the incurrence of a
liability in accordance with GAAP.
     “Capital Lease Obligation” means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease which would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person.
     “Cash Equivalents” means Investments in:
     (a) marketable obligations, maturing within 12 months after acquisition
thereof, issued or unconditionally guaranteed by the United States or an
instrumentality or agency thereof and entitled to the full faith and credit of
the United States;
     (b) demand deposits and time deposits (including certificates of deposit)
maturing within 12 months from the date of deposit thereof, (i) with any office
of any Lender or (ii) with a domestic office of any national or state bank or
trust company which is organized under the Laws of the United States or any
state therein, which has capital, surplus and undivided profits of at least
$500,000,000, and whose long-term certificates of deposit are rated BBB+ or Baa1
or better, respectively, by either Rating Agency;
     (c) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in subsection (a) above entered
into with (i) any Lender or (ii) any other commercial bank meeting the
specifications of subsection (b) above;
     (d) open market commercial paper, maturing within 270 days after
acquisition thereof, which are rated at least P-1 by Moody’s or A-1 by S&P; and
     (e) money market or other mutual funds substantially all of whose assets
comprise securities of the types described in subsections (a) through (d) above.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

3



--------------------------------------------------------------------------------



 



     “Change of Control” means the existence of any of the following: (a) any
person or group (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act), other than a Permitted Investor, shall be the legal or beneficial
owner (as defined in Rule 13d-3 under the Exchange Act) of more than 50% of the
combined voting power of the then total Equity Interests of the GP Owner; or
(b) the failure of the General Partner, or any other Wholly Owned Subsidiary of
the GP Owner, to constitute all of the general partners of the Borrower; or
(c) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the GP Owner by Persons who were neither (i) nominated, approved
or appointed by the board of directors of the GP Owner nor (ii) appointed by
directors so nominated, approved or appointed. As used herein “Permitted
Investors” means any of (A) Ray C. Davis, Kelcy L. Warren, the heirs at law of
such individuals, entities or trusts owned by or established for the benefit of
such individuals or their respective heirs at law (such as entities or trusts
established for estate planning purposes) or (B) Natural Gas Partners VI, L.P.
     “Closing Date” means the first date all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01.
     “Code” means the Internal Revenue Code of 1986, together with all rules and
regulations promulgated with respect thereto.
     “Commission” means the United States Securities and Exchange Commission.
     “Commitment” means, as to each Lender, its obligation to make its Loan to
the Borrower pursuant to Section 2.01 on the Closing Date in an aggregate
principal amount not to exceed the Commitment amount set forth opposite such
Lender’s name on Schedule 1.
     “Commitment Period” means the period from and including the Closing Date to
the earliest of (a) the date, as set forth in a Loan Notice pursuant to
Section 2.03, on which any requested Loans are to be funded by Lenders,
(b) February 28, 2008, and (c) the date of termination of the Commitment of each
Lender to make Loans pursuant to Section 8.02.
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit B.
     “Consolidated” refers to the consolidation of any Person, in accordance
with GAAP, with its properly consolidated subsidiaries. References herein to a
Person’s Consolidated financial statements, financial condition, results of
operations, cash flows, assets, liabilities, etc. refer to the consolidated
financial statements, financial condition, results of operations, cash flows,
assets, liabilities, etc. of such Person and its properly consolidated
subsidiaries. Notwithstanding the foregoing, when used in reference to the
Borrower and its subsidiaries, “Consolidated” shall exclude the effect on the
consolidated financial statements, financial condition, results of operations,
cash flows, assets, liabilities, etc. of the Borrower and its subsidiaries of
all Unrestricted Subsidiaries, determined as if neither the Borrower nor any of
its subsidiaries held any Equity Interest in Unrestricted Subsidiaries.
     “Consolidated EBITDA” means, for any period (without duplication),
Consolidated Net Income for such period, plus (a) each of the following to the
extent (other than with respect to clause (a)(v) below) deducted in determining
such Consolidated Net Income (i) all Consolidated Interest Expense, (ii) all
income taxes (including any franchise taxes to the extent based upon net

4



--------------------------------------------------------------------------------



 



income) of the Borrower and its Subsidiaries for such period, (iii) all
depreciation and amortization (including amortization of good will and debt
issue costs) of the Borrower and its Subsidiaries for such period, (iv) any
other non-cash charges or losses of the Borrower and its Subsidiaries for such
period, and (v) so long as any of the HOLP Companies are Unrestricted
Subsidiaries, general and administrative expense of the Borrower (on an
unconsolidated basis) to the extent allocated to the HOLP Companies during such
period not to exceed $5,000,000 for any period of four Fiscal Quarters, minus
(b) each of the following (i) all non-cash items of income or gain of the
Borrower and its Subsidiaries which were included in determining such
Consolidated Net Income for such period, and (ii) any cash payments made during
such period in respect of items described in clause (a)(iv) above subsequent to
the Fiscal Quarter in which the relevant non-cash charges or losses were
reflected as a charge in determining Consolidated Net Income. Consolidated
EBITDA shall be subject to the adjustments set forth in the following clauses
(1) and (2) for all purposes under this Agreement:
     (1) If, since the beginning of the four Fiscal Quarter period ending on the
date for which Consolidated EBITDA is determined, the Borrower or any Subsidiary
shall have made any disposition or acquisition of operating assets, shall have
consolidated or merged with or into Person (other than a Subsidiary), or shall
have made any disposition of a Subsidiary or an acquisition of a Subsidiary,
Consolidated EBITDA shall be calculated giving pro forma effect thereto as if
the disposition, acquisition, consolidation or merger had occurred on the first
day of such period. Such pro forma effect shall be determined (A) in good faith
by the chief financial officer, principal accounting officer or treasurer of the
Borrower and (B) giving effect to any anticipated or proposed cost savings
related to such disposition, acquisition, consolidation or merger, to the extent
approved by Administrative Agent, such approval not to be unreasonably withheld
or delayed.
     (2) Consolidated EBITDA shall be increased by the amount of any applicable
Material Project EBITDA Adjustments applicable to such period.
     “Consolidated Funded Indebtedness” means as of any date, the sum of the
following (without duplication): (a) all Indebtedness which is classified as
“long-term indebtedness” on a Consolidated balance sheet of the Borrower and its
Subsidiaries prepared as of such date in accordance with GAAP and any current
maturities and other principal amount in respect of such Indebtedness due within
one year but which was classified as “long-term indebtedness” at the creation
thereof, (b) Indebtedness for borrowed money of the Borrower and its
Subsidiaries outstanding under a revolving credit or similar agreement,
notwithstanding the fact that any such borrowing is made within one year of the
expiration of such agreement, (c) Capital Leases Obligations of the Borrower and
its Subsidiaries, and (d) all Indebtedness in respect of any Guarantee by the
Borrower or any of its Subsidiaries of Indebtedness of any Person other than the
Borrower or any of its Subsidiaries, but excluding (i) Performance Guaranties
and (ii) obligations of the Borrower or any Subsidiaries under Hybrid
Securities; provided, however, Consolidated Funded Indebtedness shall not
include Excluded Inventory Indebtedness.
     “Consolidated Interest Expense” means, for any period, all interest paid or
accrued (that has resulted in a cash payment in the period or will result in a
cash payment in future quarter(s)) during such period on, and all fees and
related charges in respect of, Indebtedness which was deducted in determining
Consolidated Net Income during such period.

5



--------------------------------------------------------------------------------



 



     “Consolidated Net Income” means, for any period (without duplication), the
Borrower’s and its Subsidiaries’ gross revenues for such period, minus the
Borrower’s and its Subsidiaries’ expenses and other proper charges against
income (including taxes on income to the extent imposed), determined on a
Consolidated basis. Consolidated Net Income shall be adjusted to exclude the
effect of (a) any gain or loss from the sale of assets other than in the
ordinary course of business, (b) any extraordinary gains or losses, or (c) any
non-cash gains or losses resulting from mark to market activity as a result of
SFAS 133, (d) net income of any Subsidiary to the extent, but only to the
extent, that the declaration or payment of cash Distributions by such Subsidiary
of such net income is not, as of the date of determination, permitted by the
operation of the terms of its charter or any Contractual Obligation, judgment,
decree, order, statute, rule or governmental regulation applicable to such
Subsidiary, and (e) income or losses attributable to Unrestricted Subsidiaries,
joint ventures, any Person accounted for by the equity method of accounting, or
any other Person that is not a Subsidiary, provided that Consolidated Net Income
shall include the lesser of (i) any cash distributions received by the Borrower
or its Subsidiaries from Unrestricted Subsidiaries, joint ventures, any Person
accounted for by the equity method of accounting, or any other Person that is
not a Subsidiary, in each case during such period or (ii) 15% of Consolidated
EBITDA for such period.
     “Consolidated Net Tangible Assets” means, at any date of determination, the
total amount of Consolidated assets of the Borrower and its Subsidiaries after
deducting therefrom: (a) all current liabilities (excluding (i) any current
liabilities that by their terms are extendable or renewable at the option of the
obligor thereon to a time more than 12 months after the time as of which the
amount thereof is being computed, and (ii) current maturities of long-term
debt); and (b) the value (net of any applicable reserves and accumulated
amortization) of all goodwill, trade names, trademarks, patents and other like
intangible assets, all as set forth, or on a pro forma basis would be set forth,
on the Consolidated balance sheet of the Borrower and its Subsidiaries for the
most recently completed Fiscal Quarter, prepared in accordance with GAAP.
     “Continue,” “Continuation,” and “Continued” shall refer to the continuation
pursuant to Section 2.04 of a Eurodollar Loan as a Eurodollar Loan from one
Interest Period to the next Interest Period.
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound pursuant to which such Person is obligated to perform an
agreement or other undertaking.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Convert,” “Conversion,” and “Converted” shall refer to a conversion
pursuant to Section 2.04 or Article III of one Type of Loan into another Type of
Loan.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium,

6



--------------------------------------------------------------------------------



 



rearrangement, receivership, insolvency, reorganization, or similar debtor
relief Laws of the United States or other applicable jurisdictions from time to
time in effect and affecting the rights of creditors generally.
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.
     “Default Rate” means, at the time in question, (a) for any Eurodollar Loan
(up to the end of the applicable Interest Period), two percent (2%) per annum
plus the Applicable Rate for Eurodollar Loans plus the Eurodollar Rate then in
effect or (b) for each Base Rate Loan two percent (2%) per annum plus the Base
Rate; provided, however, the Default Rate shall never exceed the Maximum Rate.
     “Default Rate Period” means (i) any period during which any Event of
Default specified in Section 8.01(a), (b) or (j) is continuing and (ii) upon the
request of the Majority Lenders, any period during which any other Event of
Default is continuing.
     “Disclosure Schedule” means Schedule 3 hereto.
     “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction) of any property
by any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding the quarterly distribution of cash by the
Borrower to its partners in the ordinary course of business.
     “Distribution” means, as to any Person, with respect to any shares of any
capital stock, any units, any partnership interests or other equity securities
or ownership interests issued by such Person, (a) the retirement, redemption,
purchase or other acquisition for value of any such securities, (b) the
declaration or payment of any dividend on or with respect to any such
securities, and (c) any other payment by such Person with respect to such
securities.
     “Dollar” and “$” mean lawful money of the United States.
     “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent, and (ii) unless an Event of Default
has occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower or any of the Borrower’s
Affiliates or Subsidiaries.
     “Environmental Laws” means any and all Laws relating to the environment or
to emissions, discharges, releases or threatened releases of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes
into the environment including ambient air, surface water, ground water, or
land, or otherwise relating to the manufacture, processing, distribution use,
treatment, storage, disposal, transport, or handling of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes.

7



--------------------------------------------------------------------------------



 



     “Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
     “ERISA” means the Employee Retirement Income Security Act of 1974, together
with all rules and regulations promulgated with respect thereto.
     “ERISA Affiliate” means the Borrower and its Subsidiaries and all members
of a controlled group of corporations and all trades or businesses (whether or
not incorporated) under common control that, together with such entity, are
treated as a single employer under Section 414 of the Code.
     “ERISA Plan” means any employee pension benefit plan subject to Title IV of
ERISA maintained by any ERISA Affiliate with respect to which any of the
Borrower or any Subsidiary has a fixed or contingent liability.
     “Eurodollar Loan” means a Loan or portion of a Loan that bears interest at
a rate based on the Eurodollar Rate.
     “Eurodollar Rate” means, with respect to any Eurodollar Loan for any
Interest Period, (a) the rate per annum appearing on Page 3750 of the Bridge
Telerate Service (formerly Dow Jones Market Service) (or on any successor or
substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period; (b) if for any reason the rate specified in clause (a) of this
definition does not so appear on Page 3750 of the Bridge Telerate Service (or
any successor or substitute page or any such successor to or substitute for such
Service), the rate per annum appearing on Reuters Screen LIBO page (or any
successor or substitute page) as the London interbank offered rate for deposits
in dollars at approximately 11:00 a.m., London time, two Business Days prior to
the commencement of such Interest Period for a maturity comparable to such
Interest Period; and (c) if the rate specified in clause (a) of this definition
does not so appear on Page 3750 of the Bridge Telerate Service (or any successor
or substitute page or any such successor to or substitute for such Service) and
if no rate specified in clause (b) of this definition so appears on Reuters
Screen LIBO page (or any successor or substitute page), the average of the
interest rates per annum at which dollar deposits of $5,000,000 and for a
maturity comparable to such Interest Period are offered by the principal London
offices of Wachovia Bank, National Association in immediately available funds in
the London interbank market at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period.

8



--------------------------------------------------------------------------------



 



     “Event of Default” has the meaning given to such term in Section 8.01.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Excluded Inventory Indebtedness” means Indebtedness of the Borrower and
its Subsidiaries (whether under this Agreement or other Indebtedness permitted
to be incurred under the terms of this Agreement) incurred to finance the
purchase or holding by one or more of the Borrower or any Subsidiary of
inventories of gas held in storage at the Bammel reservoir for sale and delivery
in the ordinary course of business, that is designated by the Borrower as
Excluded Inventory Indebtedness, subject to the following conditions: (i) the
Borrower will designate the amount of Indebtedness that is Excluded Inventory
Indebtedness in connection with each determination of Consolidated Funded
Indebtedness, (ii) the aggregate amount of Excluded Inventory Indebtedness on
any day shall not exceed the value of inventory then owned by the Borrower or
any Subsidiary on such day which is held in storage at the Bammel reservoir for
sale and delivery in the ordinary course of business and with respect to which
the price has been hedged to substantially eliminate price risk in compliance
with the Risk Management Policy, the value of such inventory determined based on
the price as so hedged and any margin calls relating to such hedges, and
(iii) the aggregate amount of Excluded Inventory Indebtedness on any day shall
not exceed $400,000,000.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 10.13), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 3.01(a).
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

9



--------------------------------------------------------------------------------



 



     “Fiscal Quarter” means a fiscal quarter of the Borrower ending on the last
day of March, June, September or December.
     “Fiscal Year” means a fiscal year of the Borrower ending on December 31.
     “Fitch” means Fitch, Inc., or its successor.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “GAAP” means those generally accepted accounting principles and practices
which are recognized as such by the Financial Accounting Standards Board (or any
generally recognized successor) and which, in the case of the Borrower and its
Consolidated Subsidiaries, are applied for all periods after the date hereof in
a manner consistent with the manner in which such principles and practices were
applied to the Initial Financial Statements. If any change in any accounting
principle or practice is required by the Financial Accounting Standards Board
(or any such successor) in order for such principle or practice to continue as a
generally accepted accounting principle or practice, all reports and financial
statements required hereunder with respect to the Borrower or with respect to
the Borrower and its Consolidated Subsidiaries may be prepared in accordance
with such change, but all calculations and determinations to be made hereunder
may be made in accordance with such change only after notice of such change is
given to each Lender, and the Borrower and Majority Lenders agree to such change
insofar as it affects the accounting of the Borrower or of the Borrower and its
Consolidated Subsidiaries.
     “General Partner” means Energy Transfer Partners GP, L.P., a Delaware
limited partnership, or the corporate, partnership or limited liability
successor thereto, in either case, so long as such Person is the sole general
partner of the Borrower and a wholly-owned Subsidiary of the GP Owner.
     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
     “GP Owner” means Energy Transfer Equity, L.P., and any successor by merger,
consolidation or reincorporation
     “Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any

10



--------------------------------------------------------------------------------



 



manner, whether directly or indirectly, and including any obligation of such
Person, direct or indirect, (i) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or other obligation, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the obligee in respect of such Indebtedness or other obligation of the payment
or performance of such Indebtedness or other obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (in whole or
in part), or (b) any Lien on any assets of such Person securing any Indebtedness
or other obligation of any other Person, whether or not such Indebtedness or
other obligation is assumed by such Person (or any right, contingent or
otherwise, of any holder of such Indebtedness to obtain any such Lien). The term
“Guarantee” shall exclude endorsements in the ordinary course of business of
negotiable instruments in the course of collection. The amount of any Guarantee
shall be deemed to be an amount equal to the lesser of (i) the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made, or (ii) if not stated or determinable
or if such Guarantee by its terms is limited to less than the full amount of
such primary obligation, the maximum reasonably anticipated liability in respect
thereof as determined by the guaranteeing Person in good faith or the amount to
which such Guarantee is limited. The term “Guarantee” as a verb has a
corresponding meaning.
     “Hazardous Materials” means any substances regulated under any
Environmental Law, whether as pollutants, contaminants, or chemicals, or as
industrial, toxic or hazardous substances or wastes, or otherwise.
     “Hedging Contract” means (a) any agreement providing for options, swaps,
floors, caps, collars, forward sales or forward purchases involving interest
rates, commodities or commodity prices, equities, currencies, bonds, or indexes
based on any of the foregoing, (b) any option, futures or forward contract
traded on an exchange, and (c) any other derivative agreement or other similar
agreement or arrangement.
     “Hedging Termination Value” means, in respect of any one or more Hedging
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Contracts, (a) for any date on or
after the date such Hedging Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (b)
for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Contracts (which
may include a Lender or any Affiliate of a Lender).
     “HHI” means Heritage Holdings, Inc., a Delaware corporation, or the
corporate, partnership or limited liability successor thereto.
     “HOLP” means Heritage Operating, L.P., a Delaware limited partnership, or
the corporate, partnership or limited liability successor thereto.

11



--------------------------------------------------------------------------------



 



     “HOLP Companies” means HOLP and each Wholly-Owned Subsidiary of HOLP,
whether now existing or hereafter formed or acquired.
     “Hybrid Securities” means any hybrid securities consisting of trust
preferred securities or deferrable interest subordinated debt securities with
maturities of at least 20 years issued either by the Borrower or by wholly owned
special purpose entities that are Subsidiaries.
     “Indebtedness” of any Person at any date means, without duplication,
(a) all indebtedness of such Person for borrowed money, (b) all obligations of
such Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) the liquidation value of all
mandatorily redeemable preferred Equity Interests of such Person, (h) all
Guarantees of such Person in respect of obligations of the kind referred to in
clauses (a) through (g) above, (i) all obligations of the kind referred to in
clauses (a) through (h) above secured by (or for which the holder of such
obligation has an existing right, contingent or otherwise, to be secured by) any
Lien on property (including accounts and contract rights) owned by such Person,
whether or not such Person has assumed or become liable for the payment of such
obligation, and (j) for the purposes of Section 8.01(h) only, all obligations of
such Person in respect of Hedging Contracts.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnitee” or Indemnitees” has the meaning given to such term in
Section 10.04(b).
     “Initial Financial Statements” means (i) the audited Consolidated annual
financial statements of the Borrower as of August 31, 2007 and (ii) the
unaudited interim Consolidated quarterly financial statements of the Borrower as
of November 30, 2007.
     “Interest Payment Date” means, (a) as to any Loan other than a Base Rate
Loan, the last day of each Interest Period applicable to such Loan and the
Maturity Date; provided, however, that if any Interest Period for a Eurodollar
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan, the last Business Day of each Fiscal
Quarter and the Maturity Date.
     “Interest Period” means, as to each Eurodollar Loan, the period commencing
on the date such Eurodollar Loan is disbursed or converted to or continued as a
Eurodollar Loan and ending on the date one, two, three or six months thereafter
(or nine or twelve months thereafter if consented to by all the Lenders), as
selected by the Borrower in its Loan Notice; provided that: (a) any Interest
Period that would otherwise end on a day that is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
another calendar

12



--------------------------------------------------------------------------------



 



month, in which case such Interest Period shall end on the next preceding
Business Day; (b) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(c) no Interest Period shall extend beyond the Maturity Date.
     “Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or Joint Venture Interest
in such other Person and any arrangement pursuant to which the investor
Guarantees obligations of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of determining the
outstanding amount of an Investment, the amount of any Investment shall be the
amount actually invested (without adjustment for subsequent increases or
decreases in the value of such Investment) reduced by the cash proceeds received
upon the sale, liquidation, repayment or disposition of such Investment (less
all costs thereof) or other cash Distributions or proceeds received from such
Investment, whether as earnings or as a return of capital, in an aggregate
amount up to but not in excess of the amount of such Investment.
     “Joint Venture Interest” means an acquisition of or Investment in Equity
Interests in any Person incorporated or otherwise formed pursuant to the laws of
the United States or Canada or any state or province thereof or the District of
Columbia, held directly or indirectly by the Borrower, that will not be a
Subsidiary or Unrestricted Subsidiary after giving effect to such acquisition or
Investment.
     “Laws” means any statute, law, regulation, ordinance, rule, treaty,
judgment, order, decree, permit, concession, franchise, license, agreement or
other governmental restriction of the United States or any state or political
subdivision thereof or of any foreign country or any department, state, province
or other political subdivision thereof.
     “Lender” has the meaning given to such term in the introductory paragraph
hereto.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrower
and the Administrative Agent.
     “Leverage Ratio” means the ratio of (a) Consolidated Funded Indebtedness
outstanding on the specified date to (b) the Consolidated EBITDA for the
specified four Fiscal Quarter period.
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any capital lease having substantially the
same economic effect as any of the foregoing).

13



--------------------------------------------------------------------------------



 



     “Loans” means the loans made by the Lenders to the Borrower pursuant to
Section 2.01.
     “Loan Documents” means this Agreement, each Note, and all other agreements,
certificates, documents, instruments and writings at any time delivered in
connection herewith or therewith (exclusive of term sheets and commitment
letters).
     “Loan Notice” means a notice of (a) a Borrowing, (b) a Conversion of Loans
from one Type to the other, pursuant to Section 2.04, or (c) a Continuation of
Eurodollar Loans, pursuant to Section 2.04, which, if in writing, shall be
substantially in the form of Exhibit D.
     “Majority Lenders” means, as of any date of determination (i) prior to the
funding of the Loans, Lenders having more than 50% of the Aggregate Commitments
and (ii) after the funding of the Loans, Lenders holding in the aggregate more
than 50% of the aggregate amount of outstanding Loans at such time.
     “Material Adverse Effect” means a material adverse effect on (i) the
financial condition, operations, properties or prospects of the Borrower and its
Subsidiaries, taken as a whole, or (ii) the ability of the Borrower to perform
its obligations under this Agreement and the Notes, or (iii) the validity or
enforceability of this Agreement or the Notes.
     “Material Project” means the construction or expansion of any capital
project of the Borrower or any of its Subsidiaries with multi-year customer
contracts, the aggregate capital cost of which exceeds $30,000,000.
     “Material Project EBITDA Adjustments” shall mean, with respect to each
Material Project:
     (A) prior to completion of the Material Project (and including the Fiscal
Quarter in which completion occurs), a percentage (based on the then-current
completion percentage of the Material Project) of an amount to be approved by
the Administrative Agent, in its reasonable judgment, as the projected
Consolidated EBITDA of the Borrower and its Subsidiaries attributable to such
Material Project (such amount to be determined based on the multi-year customer
contracts relating to such Material Project, the creditworthiness of the other
parties to any such contracts, and projected revenues from such contracts,
capital costs and expenses, scheduled completion, oil and gas reserve and
production estimates, commodity price assumptions and other factors deemed
reasonably appropriate by Administrative Agent), which shall be added to actual
Consolidated EBITDA for the Borrower and its Subsidiaries for the Fiscal Quarter
in which construction of such Material Project commences and for each Fiscal
Quarter thereafter until completion of the Material Project (and including the
Fiscal Quarter in which completion occurs, but net of any actual Consolidated
EBITDA of the Borrower and its Subsidiaries attributable to such Material
Project following its completion); provided that if construction of the Material
Project is not completed by the scheduled completion date, then the foregoing
amount shall be reduced, for quarters ending after the scheduled completion date
to (but excluding) the first full quarter after completion, by the following
percentage amounts depending on the period of delay for completion (based on the
period of actual delay or then-estimated delay, whichever is longer):
(i) 90 days or less, 0%, (ii) longer than 90 days, but not

14



--------------------------------------------------------------------------------



 



more than 180 days, 25%, (iii) longer than 180 days but not more than 270 days,
50%, and (iv) longer than 270 days, 100%; and
     (B) for the first full Fiscal Quarter following completion of the Material
Project, for the first two full Fiscal Quarters following such completion, and
for the first three full Fiscal Quarters following such completion, an amount
equal to the lesser of (x) actual Consolidated EBITDA of the Borrower and its
Subsidiaries attributable to the Material Project for such first full Fiscal
Quarter times four, such first two full Fiscal Quarters times two, and such
first three full Fiscal Quarters times four/thirds, respectively, and (y) actual
Consolidated EBITDA of the Borrower and its Subsidiaries attributable to the
Material Project for such first full Fiscal Quarter, such first two full Fiscal
Quarters, and such first three full Fiscal Quarters, respectively, plus
projected Consolidated EBITDA of Borrower and its Subsidiaries attributable to
such Material Project (determined in the same manner as set forth in clause
(A) above) for the balance of the four full Fiscal Quarter period following such
completion.
     Notwithstanding the foregoing:
     (i) no such additions shall be allowed with respect to any Material Project
unless:
     (a) not later than 20 days (or such shorter time period as may be agreed by
the Administrative Agent) prior to the delivery of a certificate required by the
terms and provisions of Section 6.01(b) if Material Project EBITDA Adjustments
will be made to Consolidated EBITDA in determining compliance with Section 7.11
under clause (i) thereof, the Borrower shall have delivered to the
Administrative Agent a written request for Material Project EBITDA Adjustments
setting forth (i) the scheduled commercial operation date for such Material
Project, (ii) pro forma projections of Consolidated EBITDA attributable to such
Material Project, (iii) information, as applicable, regarding (A) customer
contracts relating to such Material Project (or negotiated settlements in
connection with such Material Project), (B) the creditworthiness of the other
parties to such contracts or settlements, as the case may be, (C) projected
revenues from such contracts or settlements, as the case may be, (D) projected
capital costs and expenses, and (E) commodity price assumptions, and (iv) such
other information previously requested by the Administrative Agent which it
reasonably deemed necessary to approve such Material Project EBITDA Adjustments,
and
     (b) prior to the date such certificate is required to be delivered, the
Administrative Agent shall have approved (such approval not to be unreasonably
withheld or delayed) such projections and shall have received such other
information and documentation as the Administrative Agent may reasonably
request, all in form and substance satisfactory to the Administrative Agent; and
     (ii) the aggregate amount of all Material Project EBITDA Adjustments during
any period shall be limited to 20% of the total actual Consolidated EBITDA of
the Borrower and its Subsidiaries for such period (which total actual
Consolidated EBITDA shall be determined without including any Material Project
EBITDA Adjustments or any adjustments in respect of any acquisition,
consolidation or merger as provided in clause (1) of the definition of
Consolidated EBITDA).

15



--------------------------------------------------------------------------------



 



     “Material Subsidiary” means any Subsidiary that is a “significant
subsidiary” as defined in Article I, Rule 1-02 of Regulation S-X, promulgated
pursuant to the Securities Act of 1933, as amended, as such regulation is in
effect on any date of determination.
     “Maturity Date” means the day that is 364 days after the Closing Date.
     “Maximum Rate” has the meaning given to such term in Section 10.09.
     “Moody’s” means Moody’s Investors Service, Inc., or its successor.
     “Net Cash Proceeds” means:
     (a) with respect to any Disposition by the Borrower or any of its
Subsidiaries, the excess, if any, of (i) the sum of cash and Cash Equivalents
received in connection with such transaction (including any cash or Cash
Equivalents received by way of deferred payment pursuant to, or by monetization
of, a note receivable or otherwise, but only as and when so received) over
(ii) the sum of (A) the principal amount of any Indebtedness that is secured by
the applicable asset and that is required to be repaid in connection with such
transaction, (B) the reasonable and customary out-of-pocket expenses incurred by
the Borrower or such Subsidiary in connection with such transaction and
(C) income taxes reasonably estimated to be actually payable within two years of
the date of the relevant transaction as a result of any gain recognized in
connection therewith; provided that, if the amount of any estimated taxes
pursuant to subclause (C) exceeds the amount of taxes actually required to be
paid in cash in respect of such Disposition, the aggregate amount of such excess
shall constitute Net Cash Proceeds; and
     (b) with respect to the sale or issuance of any Equity Interest by the
Borrower or any of its Subsidiaries, or the incurrence or issuance of any
Indebtedness by the Borrower or any of its Subsidiaries, the excess of (i) the
sum of the cash and Cash Equivalents received in connection with such
transaction over (ii) the underwriting discounts and commissions, and other
reasonable and customary out-of-pocket expenses, incurred by the Borrower or
such Subsidiary in connection therewith.
     “Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit E.
     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any of the Borrower arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any of the Borrower thereof of any proceeding
under any Debtor Relief Laws naming it as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding.
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

16



--------------------------------------------------------------------------------



 



     “Participant” has the meaning given to such term in Section 10.06(d).
     “Performance Guaranties” means, collectively, guaranties by the Borrower of
obligations of any Unrestricted Subsidiary (but not of Indebtedness of any
Unrestricted Subsidiary) not to exceed in the aggregate amount outstanding of
$100,000,000 at any time.
     “Permitted Acquisition” means (A) the acquisition by the Borrower or a
Subsidiary of Equity Interests in a Person resulting in such Person becoming a
Subsidiary or (B) the acquisition by the Borrower or a Subsidiary of all or
substantially all of the business, assets, operating division or business unit
of any Person (whether in a single transaction or a series of related
transactions) or (C) a merger or consolidation of any Person with or into the
Borrower or a Subsidiary so long as the survivor is the Borrower or a Subsidiary
or becomes a Subsidiary upon consummation thereof; provided, that (i) prior to
and after giving effect to such acquisition no Default or Event of Default shall
have occurred and be continuing; and (ii) all representations and warranties
contained in this Agreement shall be true and correct in all material respects
as if restated immediately following the consummation of such acquisition; and
(iii) the Borrower has provided to the Administrative Agent an officer’s
certificate, in form reasonably satisfactory to the Administrative Agent,
certifying that each of the foregoing conditions has been satisfied.
     “Permitted Investors” has the meaning given to such term in the definition
of “Change of Control.”
     “Permitted Lien” has the meaning given to such term in Section 7.02.
     “Permitted Priority Debt” means (i) Indebtedness of a Subsidiary, whether
or not secured, other than Indebtedness permitted under subsections (a) through
(e) of Section 7.01 and (ii) Indebtedness of the Borrower or any Subsidiary
secured by Liens on property of the Borrower or any Subsidiary, other than Liens
permitted under subsections (a) through (o) of Section 7.02, not to exceed at
any one time outstanding in the aggregate under clause (i) and (ii), but without
duplication, an aggregate principal amount equal to 15% of Consolidated Net
Tangible Assets.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Prime Rate” means the rate of interest per annum publicly announced from
time to time by Wachovia Bank, National Association as its prime rate in effect
at its principal office in Charlotte, North Carolina. Each change in the Prime
Rate shall be effective from and including the date such change is publicly
announced as being effective.
     “Quarterly Testing Date” means the last day of each Fiscal Quarter.
     “Rating” means, as to each Rating Agency and on any day, the rating
maintained by such Rating Agency on such day for senior, unsecured, non-credit
enhanced) long-term debt of the Borrower.
     “Rating Agency” means Fitch, S&P or Moody’s.
     “Register” has the meaning given to such term in Section 10.06(c).

17



--------------------------------------------------------------------------------



 



     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
     “Responsible Officer” means the chief executive officer, president, chief
financial officer, or treasurer of the Borrower. Any document delivered
hereunder that is signed by a Responsible Officer of the Borrower shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such entity and such Responsible
Officer shall be conclusively presumed to have acted on behalf of such entity.
     “Risk Management Policy” means the Risk Management Policy of the Borrower
in effect on the date of this Agreement as amended from time to time.
     “S&P” means Standard & Poor’s Ratings Services (a division of McGraw Hill,
Inc.) or its successor.
     “Specified Acquisition” means an acquisition of Person which becomes a
Subsidiary, assets, operating lines or divisions by the Borrower or a Subsidiary
for a purchase price of not less than $50,000,000.
     “Specified Acquisition Period” means a period elected by the Borrower that
commences on the date elected by the Borrower, by notice to the Administrative
Agent, following the occurrence of a Specified Acquisition and ending on the
earliest of (a) the third Quarterly Testing Date occurring after the
consummation of such Specified Acquisition, (b) the date of a Specified Equity
Offering and (c) if the Leverage Ratio is less than or equal to 4.75 to 1.00 on
such date, the date of the Borrower’s delivery of a notice to the Administrative
Agent terminating such Specified Acquisition Period accompanied by a certificate
reflecting compliance with such Leverage Ratio; provided, in the event the
Leverage Ratio exceeds 5.00 to 1.00 as of the end of any Fiscal Quarter in which
a Specified Acquisition has occurred, the Borrower shall be deemed to have so
elected a Specified Acquisition Period with respect thereto on such last day of
such Fiscal Quarter; provided, further, following the election (or deemed
election) of a Specified Acquisition Period, the Borrower may not elect (or be
deemed to have elected) a subsequent Specified Acquisition Period unless, at the
time of such subsequent election, the Leverage Ratio does not exceed 5.00 to
1.00. Only one Specified Acquisition Period may be elected (or deemed elected)
with respect to any particular Specified Acquisition.
     “Specified Equity Offering” means the date (or the last such date if more
than one issuances are aggregated) that the proceeds are received by the
Borrower of one or more issuances of equity by the Borrower for aggregate net
cash proceeds of not less than twenty five percent (25%) of the aggregate
purchase price of the Specified Acquisition. For purposes of clarification, the
Borrower, the Administrative Agent and the Lenders agree that nothing in this
Agreement, including this definition, shall obligate the Borrower at any time to
issue equity for the purpose of financing all or any portion of the purchase
price associated with a Specified Acquisition.
     “subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests

18



--------------------------------------------------------------------------------



 



having ordinary voting power for the election of directors or other governing
body (other than securities or interests having such power only by reason of the
happening of a contingency) are at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person.
     “Subsidiary” means any subsidiary of the Borrower other than an
Unrestricted Subsidiary.
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
     “Termination Event” means (a) the occurrence with respect to any ERISA Plan
of (i) a reportable event described in Sections 4043(c)(5) or (6) of ERISA or
(ii) any other reportable event described in Section 4043(c) of ERISA other than
a reportable event not subject to the provision for 30 day notice to the Pension
Benefit Guaranty Corporation pursuant to a waiver by such corporation under
Section 4043(a) of ERISA, or (b) the withdrawal of any ERISA Affiliate from an
ERISA Plan during a plan year in which it was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA, or (c) the filing of a notice of intent
to terminate any ERISA Plan or the treatment of any ERISA Plan amendment as a
termination under Section 4041 of ERISA, or (d) the institution of proceedings
to terminate any ERISA Plan by the Pension Benefit Guaranty Corporation under
Section 4042 of ERISA, or (e) any other event or condition which might
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any ERISA Plan.
     “Tribunal” means any government, any arbitration panel, any court or any
governmental department, commission, board, bureau, agency or instrumentality of
the United States or any state, province, commonwealth, nation, territory,
possession, county, parish, town, township, village or municipality, whether now
or hereafter constituted or existing.
     “TWP” means Transwestern Pipeline Company, LLC, a Delaware limited
liability company, or the corporate, partnership or limited liability successor
thereto.
     “TWP Note Purchase Agreements” means collectively, (a) the Note Purchase
Agreement dated as of November 17, 2004, among TWP and the purchasers named
therein, as amended and supplemented, and (b) the Note Purchase Agreement dated
as of May 24, 2007, among TWP and the purchasers named therein, as amended and
supplemented.
     “Type” means, with respect to a Loan, its character as a Base Rate Loan or
a Eurodollar Loan.
     “UCC” means the Uniform Commercial Code as in effect in the State of New
York from time to time.
     “Unrestricted Subsidiaries” means each of the following: (i) the HOLP
Companies, (ii) HHI and (iii) any other subsidiary of the Borrower which is
designated as an Unrestricted Subsidiary pursuant to Section 6.09.

19



--------------------------------------------------------------------------------



 



     “United States” and “U.S.” mean the United States of America.
     “Wholly Owned Subsidiary” means, with respect to a Person, any subsidiary
of such Person, all of the issued and outstanding stock, limited liability
company membership interests, or partnership interests of which (including all
rights or options to acquire such stock or interests) are directly or indirectly
(through one or more subsidiaries) owned by such Person, excluding any general
partner interests owned, directly or indirectly, by General Partner in any such
subsidiary that is a partnership, in each case such general partner interests
not to exceed two percent (2%) of the aggregate ownership interests of any such
partnership and directors’ qualifying shares if applicable.
     1.02 Other Interpretive Provisions.  With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Loan Document), (ii) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
(iii) the words “herein,” “hereof” and “hereunder,” and words of similar import
when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Loan Document to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
     (b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (c) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
     1.03 Accounting Terms.

20



--------------------------------------------------------------------------------



 



     (a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Initial Financial Statements, except
as otherwise specifically prescribed herein.
     (b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Majority Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Majority Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
     1.04 Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
     1.05 Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
ARTICLE II
THE COMMITMENTS AND LOANS
     2.01 Term Loans. Subject to the terms and conditions hereof, each Lender
agrees to make a one-time Loan (its “Loan”) during the Commitment Period to the
Borrower in the amount of its Applicable Percentage of the amount requested by
the Borrower as provided in Section 2.03, not to exceed such Lender’s
Commitment. The Borrower may not request Loans after, and the Commitment of each
Lender shall terminate at, the end of the Commitment Period. The Loans shall be
due and payable in a single payment on the Maturity Date. Any portion of the
Loans that is prepaid by the Borrower prior to the Maturity Date may not be
reborrowed by the Borrower hereunder.
     2.02 Reserved.
     2.03 Requests for Loans. The Borrower must give to the Administrative Agent
written notice (or telephonic notice promptly confirmed in writing) of the
requested Loans to be funded by Lenders. Such notice constitutes a “Loan Notice”
hereunder and must:

21



--------------------------------------------------------------------------------



 



     (a) specify (i) the aggregate amount thereof to be funded as Base Rate
Loans, (ii) the aggregate amount thereof to be funded as Eurodollar Loans and
the length of the applicable Interest Period, and (iii) the date on which the
Loans are to be funded; and
     (b) be received by the Administrative Agent not later than 11:00 a.m. on
(i) the day on which the Loans are to be made, or (ii) if the funding of the
Loans will include Eurodollar Loans, the third Business Day preceding the day on
which the Loans are to be made.
     Such written request or confirmation must be made in the form and substance
of the Loan Notice attached as Exhibit D hereto, duly completed. Such telephonic
request shall be deemed a representation, warranty, acknowledgment and agreement
by the Borrower as to the matters which are required to be set out in such
written confirmation. Upon receipt of any such Loan Notice requesting Loans, the
Administrative Agent shall give each Lender prompt notice of the terms thereof.
If all conditions precedent to such Loans have been met, each Lender will on the
date requested promptly remit to the Administrative Agent at the Administrative
Agent’s Office the amount of such Lender’s Loan in immediately available funds,
and upon receipt of such funds, unless to its actual knowledge any conditions
precedent to such Loans have been neither met nor waived as provided herein, the
Administrative Agent shall promptly make such Loans available to the Borrower.
     2.04 Continuations and Conversions of Existing Loans. The Borrower may make
the following elections with respect to the Loans outstanding: to Convert, in
whole or in part, Base Rate Loans to Eurodollar Loans, to Convert, in whole or
in part, Eurodollar Loans to Base Rate Loans on the last day of the Interest
Period applicable thereto, and to Continue, in whole or in part, Eurodollar
Loans beyond the expiration of such Interest Period by designating a new
Interest Period to take effect at the time of such expiration. In making such
elections, the Borrower may combine existing Eurodollar Loans made pursuant to
separate Borrowings into one new Borrowing or divide existing Eurodollar Loans
made pursuant to one Borrowing into separate new Borrowings, provided, that
(i) the Borrower may have no more than twelve (12) Borrowings of Eurodollar
Loans outstanding at any time, and (ii) the aggregate amount of all Eurodollar
Loans in any Borrowing must be equal to $5,000,000 or any higher integral
multiple of $1,000,000. To make any such election, the Borrower must give to the
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) of any such Conversion or Continuation of Borrowings. Each such notice
must:
     (a) specify the Loans which are to be Continued or Converted;
     (b) specify (i) the aggregate amount of any Borrowing of Base Rate Loans
into which such Loans are to be Converted and the date on which such Conversion
is to occur, or (ii) the aggregate amount of any Borrowing of Eurodollar Loans
into which such Loans are to be Continued or Converted, the date on which such
Continuation or Conversion is to occur (which shall be the first day of the
Interest Period which is to apply to such Eurodollar Loans), and the length of
the applicable Interest Period; and
     (c) be received by the Administrative Agent not later than 11:00 a.m. on
(i) the day on which any such Conversion to Base Rate Loans is to occur, or
(ii) the third Business Day

22



--------------------------------------------------------------------------------



 



preceding the day on which any such Continuation or Conversion to Eurodollar
Loans is to occur.
     Each such written request or confirmation must be made in the form and
substance of the Loan Notice, duly completed. Each such telephonic request shall
be deemed a representation, warranty, acknowledgment and agreement by the
Borrower as to the matters which are required to be set out in such written
confirmation. Upon receipt of any such Loan Notice, the Administrative Agent
shall give each Lender prompt notice of the terms thereof. Each Loan Notice
shall be irrevocable and binding on the Borrower. During the continuance of any
Default, the Borrower may not make any election to Convert existing Loans into
Eurodollar Loans or Continue existing Loans as Eurodollar Loans beyond the
expiration of their respective and corresponding Interest Period then in effect.
If (due to the existence of a Default or for any other reason) the Borrower
fails to timely and properly give any Loan Notice with respect to a Borrowing of
existing Eurodollar Loans at least three days prior to the end of the Interest
Period applicable thereto, such Eurodollar Loans, to the extent not prepaid at
the end of such Interest Period, shall automatically be Converted into Base Rate
Loans at the end of such Interest Period. No new funds shall be repaid by the
Borrower or advanced by any Lender in connection with any Continuation or
Conversion of existing Loans pursuant to this section, and no such Continuation
or Conversion shall be deemed to be a new advance of funds for any purpose; such
Continuations and Conversions merely constitute a change in the interest rate,
Interest Period or Type applicable to already outstanding Loans.
     2.05 Use of Proceeds. The Borrower shall use all of the proceeds of the
Loans for general corporate purposes. No part of the proceeds of any Loan will
be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board of Governors of the Federal
Reserve System, including Regulations T, U and X. The Borrower represents and
warrants that the Borrower is not engaged principally, or as one of the
Borrower’s important activities, in the business of extending credit to others
for the purpose of purchasing or carrying such margin stock.
     2.06 Prepayments of Loans.
     (a) Optional. The Borrower may, upon three Business Days’ notice to the
Administrative Agent (which notice shall be irrevocable, and the Administrative
Agent will promptly give notice to the other Lenders), from time to time and
without premium or penalty (other than Eurodollar Loan breakage costs, if any,
pursuant to Section 3.05) prepay the Loans, in whole or in part, so long as the
aggregate amounts of all partial prepayments of principal on the Loans equals
$5,000,000 or any higher integral multiple of $1,000,000. Each prepayment of
principal under this section shall be accompanied by all interest then accrued
and unpaid on the principal so prepaid. Any principal or interest prepaid
pursuant to this section shall be in addition to, and not in lieu of, all
payments otherwise required to be paid under the Loan Documents at the time of
such prepayment.
     (b) Mandatory.
     (i) Immediately upon receipt thereof, the Borrower shall prepay an
aggregate principal amount of Loans equal to 100% of the Net Cash Proceeds
received by the

23



--------------------------------------------------------------------------------



 



Borrower or any of its Subsidiaries from the Disposition of any property other
than (A) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business; (B) Dispositions of
inventory in the ordinary course of business; (C) Dispositions of equipment or
real property to the extent that such property is exchanged for credit against
the purchase price of similar replacement property or the proceeds of such
Disposition are reasonably promptly applied to the purchase price of such
replacement property; (D) Dispositions of property to the Borrower or to a
wholly-owned Subsidiary; and (E) Dispositions that do not exceed $25,000,000 of
Net Cash Proceeds in the aggregate prior to the Maturity Date.
     (ii) Upon the sale or issuance by the Borrower or any of its Subsidiaries
of any of its Equity Interests (other than to the Borrower or to a wholly-owned
Subsidiary), the Borrower shall prepay an aggregate principal amount of Loans
equal to 100% of all Net Cash Proceeds received therefrom immediately upon
receipt thereof by the Borrower or such Subsidiary.
     (iii) Immediately upon receipt thereof, the Borrower shall prepay an
aggregate principal amount of Loans equal to 100% of (A) the amount of increases
in the aggregate commitments for revolving credit loans to the Borrower or its
Subsidiaries (whether as an increase in the aggregate commitments under its
existing Amended and Restated Credit Agreement dated July 20, 2007, under any
amendment or restatement thereof or under any new revolving credit agreements or
a combination thereof) above the amount of such commitments on the Closing Date
and (B) all Net Cash Proceeds received by the Borrower or its Subsidiaries from
the incurrence or issuance by the Borrower or any of its Subsidiaries of
Indebtedness for borrowed money, other than (I) borrowings of revolving credit
loans and (II) Indebtedness in respect of Capitalized Leases or purchase money
obligations for fixed or capital assets.
     (iv) Notwithstanding the provisions of clause (i) of this Section 2.06(b),
so long as no Default under Section 8.01(j), or Event of Default shall have
occurred and be continuing, if, on any date on which a prepayment would
otherwise be required to be made pursuant to clause (i) of this Section 2.06(b),
the aggregate amount of Net Cash Proceeds required by such clause to be applied
to prepay Loans on such date is less than or equal to $5,000,000, the Borrower
may defer such prepayment until the first date on which the aggregate amount of
Net Cash Proceeds or other amounts otherwise required under clause (i) of this
Section 2.06(b) to be applied to prepay Loans exceeds $5,000,000. Upon the
occurrence of a Default under Section 8.01(j), or an Event of Default during any
such deferral period, the Borrower shall immediately prepay the Loans in the
amount of all Net Cash Proceeds received by the Borrower and other amounts, as
applicable, that are required to be applied to prepay Loans under clause (i) of
this Section 2.06(b) (without giving effect to the first and second sentences of
this clause (iv)) but which have not previously been so applied.
     2.07 Interest Rates and Fees.
     (a) Interest Rates. Unless the Default Rate shall apply, (i) each Base Rate
Loan shall bear interest on each day outstanding at the Base Rate in effect on
such day and (ii) each

24



--------------------------------------------------------------------------------



 



Eurodollar Loan shall bear interest on each day during the related Interest
Period at the related Eurodollar Rate plus the Applicable Rate for Eurodollar
Loans in effect on such day. During a Default Rate Period, all Loans and other
Obligations shall bear interest on each day outstanding at the applicable
Default Rate. The interest rate shall change whenever the applicable Base Rate,
the Eurodollar Rate or the Applicable Rate for Eurodollar Loans changes. In no
event shall the interest rate on any Loan exceed the Maximum Rate.
     (b) Commitment Fees. In consideration of each Lender’s commitment to make
Loans, the Borrower will pay to the Administrative Agent for the account of each
Lender a commitment fee determined on a daily basis equal to the Applicable Rate
for commitment fees in effect on such day times such Lender’s Applicable
Percentage of the unused portion of the Aggregate Commitments on each day from
and including the Closing Date to the end of the Commitment Period. This
commitment fee shall be due and payable in arrears on the last day of the
Commitment Period.
     (c) Calculations and Determinations. All calculations of interest
chargeable with respect to the Eurodollar Rate and of fees shall be made on the
basis of actual days elapsed (including the first day but excluding the last)
and a year of 360 days. All calculations under the Loan Documents of interest
chargeable with respect to the Base Rate shall be made on the basis of actual
days elapsed (including the first day but excluding the last) and a year of 365
or 366 days, as appropriate.
     (d) Past Due Obligations. The Borrower hereby promises to each Lender to
pay interest at the Default Rate on all Obligations (including Obligations to
pay fees or to reimburse or indemnify any Lender) which the Borrower has in this
Agreement promised to pay to such Lender and which are not paid when due. Such
interest shall accrue from the date such Obligations become due until they are
paid.
     2.08 Evidence of Debt. The Loans made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Loans made by the Lenders to the
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

25



--------------------------------------------------------------------------------



 



     2.09 Payments Generally; Administrative Agent’s Clawback.
     (a) General.  All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed. Such payment shall be made at
the Administrative Agent’s Office in Dollars and in immediately available funds
not later than 3:00 p.m. on the date specified herein. The Administrative Agent
will promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of each such payment with respect to Loans
in like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent after 3:00 p.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. If any payment to be made by the Borrower shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.
     (b) (i)  Funding by Lenders; Presumption by Administrative Agent.  Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.03 and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans. If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
     (ii) Payments by Borrower; Presumptions by Administrative Agent.  Unless
the Administrative Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so

26



--------------------------------------------------------------------------------



 



distributed to such Lender, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.
     A notice of the Administrative Agent to any Lender or the Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.
     (c) Failure to Satisfy Conditions Precedent.  If any Lender makes available
to the Administrative Agent funds for the Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the Loan set forth in Article IV are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.
     (d) Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Loans and to make payments pursuant to Section 10.04(c) are
several and not joint. The failure of any Lender to make any Loan or to make any
payment under Section 10.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan or to make its payment under Section 10.04(c).
     (e) Funding Source.  Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
     2.10 Sharing of Payments by Lenders.  If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Loans made by it resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
and accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them,
provided that:
     (a) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
     (b) the provisions of this Section shall not be construed to apply to
(i) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (ii) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any

27



--------------------------------------------------------------------------------



 



Subsidiary or Unrestricted Subsidiary thereof (as to which the provisions of
this Section shall apply).
     The Borrower and each Subsidiary consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such entity rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such entity
in the amount of such participation.
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
     3.01 Taxes.
     (a) Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrower shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or Lender,
as the case may be, receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower shall make such deductions
and (iii) the Borrower shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
     (b) Payment of Other Taxes by the Borrower.  Without limiting the
provisions of subsection (a) above, the Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.
     (c) Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent and each Lender, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) paid by the Administrative Agent or such Lender, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto (provided that the Borrower shall not indemnify the
Administrative Agent or any Lender for any such penalties, interest and
reasonable expenses arising solely from such party’s failure to notify the
Borrower of such Indemnified Taxes or Other Taxes within a reasonable period of
time after such party has actual knowledge of such Indemnified Taxes or Other
Taxes), whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
     (d) Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver

28



--------------------------------------------------------------------------------



 



to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
     (e) Status of Lenders.  Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
     Without limiting the generality of the foregoing, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:
     (i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
     (ii) duly completed copies of Internal Revenue Service Form W-8ECI,
     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or
     (iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.
     (f) Treatment of Certain Refunds.  If the Administrative Agent or any
Lender determines, in its sole discretion, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such

29



--------------------------------------------------------------------------------



 



refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrower under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.
     3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, any obligation of such Lender
to make or continue Eurodollar Loans or to convert Base Rate Loans to Eurodollar
Loans shall be suspended until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Loans of such Lender to Base Rate Loans, either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such Eurodollar Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Loans. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.
     3.03 Inability to Determine Rates. If the Majority Lenders determine that
for any reason in connection with any request for a Eurodollar Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Loan, (b) adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Loan, or (c) the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Loan does not adequately and fairly reflect the cost to such Lenders
of funding such Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, the obligation of the Lenders to make or
maintain Eurodollar Loans shall be suspended until the Administrative Agent
(upon the instruction of the Majority Lenders) revokes such notice. Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

30



--------------------------------------------------------------------------------



 



     3.04 Increased Costs; Reserves on Eurodollar Loans.
     (a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e));
     (ii) subject any Lender to any tax of any kind whatsoever with respect to
this Agreement or any Eurodollar Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section 3.01 and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender); or
     (iii) impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Loans made by
such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender, or to
reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or any other amount) then, upon request of such
Lender, the Borrower will pay to such Lender such additional amount or amounts
as will compensate such Lender for such additional costs incurred or reduction
suffered.
     (b) Capital Requirements.  If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitment of such Lender or the Loans made by such Lender, to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender, such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.
     (c) Certificates for Reimbursement.  A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section 3.04 and delivered to the Borrower shall be conclusive absent manifest
error. The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.
     (d) Delay in Requests.  Failure or delay on the part of any Lender to
demand compensation pursuant to the foregoing provisions of this Section shall
not constitute a waiver of such Lender’s right to demand such compensation,
provided that the Borrower shall not be required to compensate a Lender pursuant
to the foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such

31



--------------------------------------------------------------------------------



 



Lender notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the nine-month period referred to above shall
be extended to include the period of retroactive effect thereof).
     (e) Reserves on Eurodollar Loans.  The Borrower shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.
     3.05 Compensation for Losses.  Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:
     (a) any Continuation, Conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
     (b) any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, Continue or Convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or
     (c) any assignment of a Eurodollar Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13; including any loss or expense arising from the liquidation or
reemployment of funds obtained by it to maintain such Loan or from fees payable
to terminate the deposits from which such funds were obtained (but excluding any
loss of anticipated profits). The Borrower shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.
     For purposes of calculating amounts payable by the Borrower to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Loan made by it at the Eurodollar Rate for such Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurodollar
Loan was in fact so funded.
     3.06 Mitigation Obligations; Replacement of Lenders.
     (a) Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to

32



--------------------------------------------------------------------------------



 



designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.
     (b) Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 10.13.
     3.07 Survival.  All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.
ARTICLE IV
CONDITIONS PRECEDENT TO LOANS
     4.01 Conditions of Loans.  The obligation of each Lender to make its Loan
hereunder is subject to satisfaction of the following conditions precedent:
     (a) The Administrative Agent shall have received all of the following, in
the case of each certificate or opinion to be provided, dated the Closing Date
(or, in the case of certificates of governmental officials, a recent date before
the Closing Date) or, if another date is expressly provided, such other date,
and each in form and substance satisfactory to the Administrative Agent:
     (i) counterparts of this Agreement executed by the Borrower and each
Lender, sufficient in number for distribution to the Administrative Agent, each
Lender and the Borrower;
     (ii) a Note executed by the Borrower in favor of each Lender requesting a
Note;
     (iii) such certificate of resolutions or other action, incumbency
certificate and/or other certificates of Responsible Officers of the Borrower as
the Administrative Agent may require evidencing the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents to which
the Borrower is a party;
     (iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrower is duly organized or formed,
and that the Borrower is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

33



--------------------------------------------------------------------------------



 



     (v) a favorable opinion of Vinson & Elkins L.L.P., counsel to the Borrower,
substantially in the form of Exhibit F, in form and substance satisfactory to
Administrative Agent, addressed to the Administrative Agent and each Lender;
     (vi) a certificate of a Responsible Officer of the Borrower either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by the Borrower and the
validity against the Borrower of the Loan Documents to which it is a party, and
such consents, licenses and approvals shall be in full force and effect, or
(B) stating that no such consents, licenses or approvals are so required;
     (vii) a duly completed Compliance Certificate as of the last day of the
Fiscal Quarter of the Borrower ended November 30, 2007, signed by a Responsible
Officer of the Borrower;
     (viii) evidence that all insurance required to be maintained pursuant to
the Loan Documents has been obtained and is in effect;
     (ix) the Initial Financial Statements; and
     (x) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent or the Majority Lenders reasonably may require.
     (b) The Borrower shall have a Rating from at least one Rating Agency of
BBB- or better.
     (c) Unless waived by the Administrative Agent, the Borrower shall have paid
all fees, charges and disbursements of counsel to the Administrative Agent to
the extent invoiced prior to or on the Closing Date, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent).
     Without limiting the generality of the provisions of Section 9.04, for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has executed and delivered this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
     4.02 Additional Conditions to Loans.  The obligation of each Lender to make
its Loan hereunder is subject to satisfaction of the following conditions
precedent:
     (a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of the Loan, both before and after giving effect to the Loan;

34



--------------------------------------------------------------------------------



 



     (b) At the time of and immediately after giving effect to the Loan, no
Default shall have occurred and be continuing; and
     (c) The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower dated the date of the Loans certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, (B) that there has been no event or circumstance since the date of
the Initial Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect, and
(C) that the certifications contained in the certificate delivered pursuant to
Section 4.01(a)(vi) remain true and correct at the time of and immediately after
giving effect to the Loan.
     The Loan shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a),
(b) and (c) of this Section.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
     The Borrower represents and warrants to each Lender that:
     5.01 No Default. Neither the Borrower nor any Subsidiary is in default in
the performance of any of the covenants and agreements contained in any Loan
Document to which the Borrower or such Subsidiary is party. No event has
occurred and is continuing which constitutes a Default.
     5.02 Organization and Good Standing.  The Borrower and each Subsidiary is
duly organized, validly existing and in good standing under the Laws of its
jurisdiction of organization, having all powers required to carry on its
business and enter into and carry out the transactions contemplated hereby. The
Borrower and each Subsidiary is duly qualified, in good standing, and authorized
to do business in all other jurisdictions wherein the character of the
properties owned or held by it or the nature of the business transacted by it
makes such qualification necessary except where the failure to so qualify could
not reasonably be expected to have a Material Adverse Effect.
     5.03 Authorization. The Borrower and each Subsidiary has duly taken all
action necessary to authorize the execution and delivery by it of the Loan
Documents to which it is a party and to authorize the consummation of the
transactions contemplated thereby and the performance of its obligations
thereunder.
     5.04 No Conflicts or Consents. The execution and delivery by the Borrower
and each Subsidiary of the Loan Documents to which it is a party, the
performance the Borrower and each Subsidiary of its respective obligations under
such Loan Documents, and the consummation of the transactions contemplated by
the various Loan Documents, do not and will not (i) conflict with any provision
of (1) any Law, (2) the organizational documents of the Borrower, any Subsidiary
or the General Partner, or (3) any material Contractual Obligation, judgment,
license, order or permit applicable to or binding upon the Borrower, any
Subsidiary or the General Partner, (ii) result in the acceleration of any
Indebtedness owed by the Borrower, any of its Subsidiaries, any of its
Unrestricted Subsidiaries or the General Partner, or (iii) result in or require
the creation of any Lien upon any assets or properties of the Borrower, any of
its

35



--------------------------------------------------------------------------------



 



Subsidiaries or the General Partner, except, in each case, with respect to the
preceding clauses (i) through (iii), as could not reasonably be expected to have
a Material Adverse Effect. Except as expressly contemplated in the Loan
Documents or disclosed in the Disclosure Schedule, no permit, consent, approval,
authorization or order of, and no notice to or filing, registration or
qualification with, any Tribunal or third party is required in connection with
the execution, delivery or performance by the Borrower or any Subsidiary of any
Loan Document or to consummate any transactions contemplated by the Loan
Documents. Neither the Borrower nor any Subsidiary is in breach of or in default
under any instrument, license or other agreement applicable to or binding upon
such entity, which breach or default has had, or could reasonably be expected to
have a Material Adverse Effect.
     5.05 Enforceable Obligations. This Agreement is, and the other Loan
Documents to which the Borrower is a party when duly executed and delivered will
be, legal, valid and binding obligations of the Borrower enforceable in
accordance with their terms except as such enforcement may be limited by
bankruptcy, insolvency or similar Laws of general application relating to the
enforcement of creditors’ rights.
     5.06 Initial Financial Statements; No Material Adverse Effect.
     (a) The Borrower has heretofore delivered to the Lenders true, correct and
complete copies of the Initial Financial Statements. The Initial Financial
Statements were prepared in accordance with GAAP. The Initial Financial
Statements fairly present the Borrower’s Consolidated financial position at the
date thereof, the Consolidated results of the Borrower’s operations for the
periods thereof and the Borrower’s Consolidated cash flows for the period
thereof.
     (b) Since August 31, 2007, the date of the most recent audited Consolidated
annual financial statements of the Borrower, no event or circumstance has
occurred that has had a Material Adverse Effect.
     5.07 Taxes. The Borrower and each of its Subsidiaries has timely filed all
tax returns and reports required to have been filed and has paid all taxes,
assessments, and other governmental charges or levies imposed upon it or upon
its income, profits or property, except to the extent that any of the foregoing
is not yet due or is being in good faith contested as permitted by Section 6.06.
     5.08 Full Disclosure. No written certificate, statement or other
information, taken as a whole, delivered herewith or heretofore by the Borrower
to any Lender in connection with the negotiation of this Agreement or in
connection with any transaction contemplated hereby contains any untrue
statement of a material fact or omits to state any material fact necessary to
make the statements contained herein or therein, in light of the circumstances
under which they were made, not misleading as of the date made or deemed made.
     5.09 Litigation. Except as disclosed in the Initial Financial Statements or
in the Disclosure Schedule and except for matters that could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect (i) there
are no actions, judgments, injunctions, orders, suits or legal, equitable,
arbitrative or administrative proceedings pending or, to the

36



--------------------------------------------------------------------------------



 



knowledge of the Borrower, threatened, by or before any Tribunal against the
Borrower or any of its Subsidiaries or against any property of the Borrower or
any of its Subsidiaries.
     5.10 ERISA. All currently existing ERISA Plans are listed in the Disclosure
Schedule. Except as disclosed in the Initial Financial Statements or in the
Disclosure Schedule, no Termination Event has occurred with respect to any ERISA
Plan and all ERISA Affiliates are in compliance with ERISA in all material
respects. No ERISA Affiliate is required to contribute to, or has any other
absolute or contingent liability in respect of, any “multiemployer plan” as
defined in Section 4001 of ERISA. Except as set forth in the Disclosure
Schedule: (i) no “accumulated funding deficiency” (as defined in Section 412(a)
of the Code exists with respect to any ERISA Plan, whether or not waived by the
Secretary of the Treasury or his delegate, and (ii) the current value of each
ERISA Plan’s benefits does not exceed the current value of such ERISA Plan’s
assets available for the payment of such benefits by more than $5,000,000.
     5.11 Compliance with Laws. The Borrower and each of its Subsidiaries is in
compliance with all Laws applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
     5.12 Ownership of Property; Liens. Each of the Borrower and its Material
Subsidiaries has good title to, or valid leasehold interests in, all material
property necessary or used in the ordinary conduct of its business, except for
such defects in title as would not, individually or in the aggregate, have a
Material Adverse Effect. There is no Lien on any property of the Borrower or any
of its Subsidiaries, other than Liens permitted by Section 7.01.
     5.13 Environmental Compliance. The Borrower and its Material Subsidiaries
conduct in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof have reasonably concluded that, except
as specifically disclosed in Schedule 5.09, they: (a) to the best of their
knowledge, are in compliance with all applicable Environmental Laws, except to
the extent that any non-compliance would not reasonably be expected to have a
Material Adverse Effect; (b) to the best of their knowledge, are not subject to
any judicial, administrative, government, regulatory or arbitration proceeding
alleging the violation of any applicable Environmental Laws or that may lead to
claim for cleanup costs, remedial work, reclamation, conservation, damage to
natural resources or personal injury or to the issuance of a stop-work order,
suspension order, control order, prevention order or clean-up order, except to
the extent that any such proceeding would not reasonably be expected to have a
Material Adverse Effect; (c) to the best of their knowledge, are not subject to
any federal, state, local or foreign review, audit or investigation which may
lead to a proceeding referred to in (b) above; (d) have no actual knowledge that
any of their predecessors in title to any of their property and assets are the
subject of any currently pending federal, state, local or foreign review, audit
or investigation which may lead to a proceeding referred to in (b) above;
(e) have not filed any notice under any applicable Environmental Laws indicating
past or present treatment, storage or disposal of, or reporting a release or
Hazardous Materials into the environment where the circumstances surrounding
such notice would reasonably be expected to have a Material Adverse Effect; and
(f) possess, and are in compliance with, all approvals, licenses, permits,
consents and other authorizations which are

37



--------------------------------------------------------------------------------



 



necessary under any applicable Environmental Laws to conduct their business,
except to the extent that the failure to possess, or be in compliance with, such
authorizations would not reasonably be expected to have a Material Adverse
Effect.
     5.14 Insurance. The properties of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower or its Subsidiaries operate.
     5.15 Margin Regulations; Investment Company Act.
     (a) The Borrower is not engaged and will not engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the Board), or extending
credit for the purpose of purchasing or carrying margin stock.
     (b) The Borrower is not an “investment company” or a company “controlled
by” an “investment company” within the meaning of the Investment Company Act of
1940, as amended.
ARTICLE VI
AFFIRMATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder or any Loan or
other Obligation shall remain unpaid, the Borrower covenants and agrees that:
     6.01 Books, Financial Statements and Reports. The Borrower will maintain
and will cause its Subsidiaries to maintain a standard system of accounting and
proper books of record and account in accordance with GAAP and will furnish the
following statements and reports to each Lender at the Borrower’s expense:
     (a) As soon as available, and in any event within ninety (90) days after
the end of the Borrower’s four month transition period ending December 31, 2007,
(i) complete Consolidated financial statements of the Borrower for such four
month period together with all notes thereto, prepared in reasonable detail in
accordance with GAAP, together with an unqualified opinion relating to such
financial statements, based on an audit using generally accepted auditing
standards, by Grant Thornton LLP, or other independent certified public
accountants selected by the General Partner and acceptable to the Administrative
Agent, stating that such Consolidated financial statements have been so
prepared; provided, however, that at any time when the Borrower shall be subject
to the reporting requirements of Section 13 or 15(d) of the Exchange Act,
delivery within the time period specified above of copies of the Transition
Report on Form 10-Q of the Borrower for such four month transition period
prepared in compliance with the requirements therefor and filed with the
Commission shall be deemed to satisfy the requirements of this clause (a)(i),
and (ii) a consolidating balance sheet and a consolidating statement of
operations reflecting the consolidating information for the Borrower, the
Unrestricted Subsidiaries (individually or with one or more on a combined basis)
and the Subsidiaries (individually or with one or more on a combined basis) for
such four month transition period, certified by an authorized financial officer
of the Borrower as presenting fairly, in all material

38



--------------------------------------------------------------------------------



 



respects, the information contained therein, on a basis consistent with the
Consolidated financial statements, which consolidating statement of operations
may be in summary form in detail satisfactory to the Administrative Agent. Such
financial statements shall contain a Consolidated balance sheet as of the end of
such four month transition period and Consolidated statements of earnings for
such four month transition period.
     (b) As soon as available, and in any event within fifty (50) days after the
end of each Fiscal Quarter commencing with the Fiscal Quarter ending March 31,
2008, (i) the Borrower’s Consolidated balance sheet as of the end of such Fiscal
Quarter and the Borrower’s Consolidated statements of income, partners’ capital
and cash flows for such Fiscal Quarter and for the period from the beginning of
the then current Fiscal Year to the end of such Fiscal Quarter, all in
reasonable detail and prepared in accordance with GAAP, subject to changes
resulting from normal year-end adjustments; provided, however, that at any time
when the Borrower shall be subject to the reporting requirements of Section 13
or 15(d) of the Exchange Act, delivery within the time period specified above of
copies of the Quarterly Report on Form 10-Q of the Borrower for such Fiscal
Quarter prepared in accordance with the requirements therefor and filed with the
Commission shall be deemed to satisfy the requirements of this clause (b)(i) for
any of the first three Fiscal Quarters of a Fiscal Year and (ii) a consolidating
balance sheet and a consolidating statement of operations reflecting the
consolidating information for the Borrower, the Unrestricted Subsidiaries
(individually or with one or more on a combined basis) and the Subsidiaries
(individually or with one or more on a combined basis) for such Fiscal Quarter,
setting forth, in each case, in comparative form, figures for the closest
comparable quarter of the preceding Fiscal Year as reflected in the Borrower’s
Quarterly Reports on Form 10-Q filed with the Commission, certified by an
authorized financial officer of the Borrower as presenting fairly, in all
material respects, the information contained therein, on a basis consistent with
the Consolidated financial statements, which consolidating statement of
operations may be in summary form in detail satisfactory to the Administrative
Agent. Such financial statements shall set forth in comparative form the
corresponding figures for the same period of the preceding Fiscal Year. In
addition the Borrower will, together with each such set of financial statements
and each set of financial statements furnished under subsection (a) of this
section, furnish a Compliance Certificate, signed on behalf of the Borrower by
the chief financial officer, principal accounting officer or treasurer of the
General Partner, setting forth that such financial statements are accurate and
complete in all material respects (subject, in the case of Fiscal Quarter-end
statements, to normal year-end adjustments), stating that he has reviewed the
Loan Documents, containing calculations showing compliance (or non-compliance)
at the end of such Fiscal Quarter with the requirements of Section 7.11, and
stating that no Default exists at the end of such Fiscal Quarter or at the time
of such certificate or specifying the nature and period of existence of any such
Default.
     (c) Promptly upon their becoming available, one copy of (i) each financial
statement, report, notice or proxy statement sent by the Borrower or any of its
Subsidiaries to public securities holders generally, and (ii) each regular or
periodic report, each registration statement (without exhibits except as
expressly requested by such Lender), and each prospectus and all amendments
thereto filed by the Borrower or any of its Subsidiaries with the Commission and
of all press releases and other statements made available generally by the
Borrower or any of its Subsidiaries to the public concerning material
developments; provided that the Borrower shall be deemed to have furnished the
information specified in this clause (c) above on the date that such

39



--------------------------------------------------------------------------------



 



information is posted at the Borrower’s website on the Internet or at such other
website as notified to the Lenders.
     6.02 Other Information and Inspections. The Borrower will furnish to
Administrative Agent any information which the Administrative Agent, at the
request of any Lender, may from time to time reasonably request concerning any
representation, warranty, covenant, provision or condition of the Loan Documents
or any matter in connection with businesses and operations of the Borrower or
any of its subsidiaries. The Borrower will permit representatives appointed by
the Administrative Agent (including independent accountants, auditors, agents,
attorneys, appraisers and any other Persons) to visit and inspect during normal
business hours (which right to visit and inspect shall be limited to once during
any Fiscal Year unless a Default has occurred and is continuing) any of the
Borrower property, including its books of account, other books and records, and
any facilities or other business assets, and to make extra copies therefrom and
photocopies and photographs thereof, and to write down and record any
information such representatives obtain, and the Borrower shall permit the
Administrative Agent or its representatives to investigate and verify the
accuracy of the information furnished to the Administrative Agent or any Lender
in connection with the Loan Documents and to discuss all such matters with its
officers, employees and, upon prior notice to the Borrower, its representatives.
     6.03 Notice of Material Events. The Borrower will notify the Administrative
Agent, and each Lender promptly, and not later than five (5) Business Days in
the case of subsection (b) below and not later than thirty (30) days in the case
of any other subsection below, after any Responsible Officer or general counsel
of the Borrower has knowledge thereof, stating that such notice is being given
pursuant to this Agreement, of:
     (a) the occurrence of any event or circumstance that has had, or could
reasonably be expected to have, a Material Adverse Effect,
     (b) the occurrence of any Default,
     (c) the acceleration of the maturity of any Indebtedness owed by the
Borrower or any of its Subsidiaries or of any default by the Borrower or any of
its Subsidiaries under any Contractual Obligation of the Borrower or such
Subsidiary, if such acceleration or default has had or could reasonably be
expected to have a Material Adverse Effect,
     (d) the occurrence of any Termination Event,
     (e) the filing of any suit or proceeding, or the assertion in writing of a
claim against the Borrower or any Material Subsidiary or with respect to the
Borrower’s or any Material Subsidiary’s properties which could reasonably be
expected to result in liability to Borrower or such Material Subsidiary in
excess of $75,000,000;
     (f) the occurrence of any event of default by the Borrower or any of its
Subsidiaries in the payment or performance of (i) any material obligations such
Person is required to pay or perform under the terms of any indenture, mortgage,
deed of trust, security agreement, lease, and franchise, or other agreement,
contract or other instrument or obligation to which it is a party or by which it
or any of its properties is bound, or (ii) any Indebtedness, to the extent, in
the case of

40



--------------------------------------------------------------------------------



 



clauses (i) and (ii), such event of default could reasonably be expected to have
a Material Adverse Effect on the consolidated financial condition, business,
operations, assets or prospects of the Borrower; and
     (g) any announcement of any change in a Rating.
     Each notice pursuant to this Section shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to herein and stating what action the Borrower, Subsidiary or Material
Subsidiary, as applicable, has taken and proposes to take with respect thereto.
Each notice pursuant to Section 6.03(b) shall describe with particularity any
all provisions of this Agreement and if, applicable, other Loan Documents, that
have been breached.
     6.04 Maintenance of Properties. Except where it will not have a Material
Adverse Effect, the Borrower and each Subsidiary will (a) maintain, preserve and
protect all of its material properties and equipment necessary in the operation
of its business in good working order and condition, ordinary wear and tear
excepted, (b) make all necessary repairs thereto and renewals and replacements
thereof, and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.
     6.05 Maintenance of Existence and Qualifications. The Borrower and each
Subsidiary will maintain and preserve its existence and its rights and
franchises in full force and effect and will qualify to do business in all
states or jurisdictions where required by applicable Law, except where the
failure so to qualify has not had, and could not reasonably be expected to have,
a Material Adverse Effect.
     6.06 Payment of Obligations. The Borrower and each Subsidiary will pay,
before the same shall become delinquent or in default, its obligations,
including tax liabilities, except where (a) the validity or amount thereof is
being contested by the Borrower or such Subsidiary in good faith by appropriate
proceedings, (b) the Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP, and (c) the
failure to make payment pending such contest could not reasonably be expected to
have a Material Adverse Effect.
     6.07 Insurance. The Borrower shall at all times maintain at its own expense
with financially sound and reputable insurance companies, insurance in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations.
     6.08 Compliance with Law. The Borrower and each Subsidiary will comply in
all material respects with the requirements of all Laws applicable to it or to
its business or property, except in such instances in which (a) such requirement
of Law is being contested in good faith or a bona fide dispute exists with
respect thereto, or (b) the failure to comply therewith could not be reasonably
expected to have a Material Adverse Effect.

41



--------------------------------------------------------------------------------



 



     6.09 Subsidiaries and Unrestricted Subsidiaries.
     (a) The Borrower may designate any Unrestricted Subsidiary to be a
Subsidiary, provided that the Borrower may not make such designation unless at
the time of such action and after giving effect thereto, (i) none of such
Unrestricted Subsidiaries have outstanding Indebtedness or Guarantees, other
than Indebtedness permitted under Section 7.01, or Liens on any of their
property, other than Permitted Liens (in each case taking into account the other
Indebtedness and Liens of the Borrower and its Subsidiaries), (ii) no Default or
Event of Default shall exist, (iii) all representations and warranties herein
will be true and correct in all material respects as if remade at the time of
such designation, except to the extent such representations and warranties
specifically refer to an earlier date, in which case they were true and correct
in all material respects as of such earlier date, and (iv) the Borrower has
provided to the Administrative Agent an officer’s certificate in form
satisfactory to the Administrative Agent to the effect that each of the
foregoing conditions has been satisfied.
     (b) The Borrower may designate any Person who becomes a Subsidiary of the
Borrower after the date hereof to be an Unrestricted Subsidiary, provided that
all Investments in such Subsidiary at the time of such designation shall be
treated as Investments made on the date of such designation, and provided
further that the Borrower may not make such a designation unless such
designation is made not later than 30 days after the date such Person becomes a
Subsidiary and, at the time of such action and after giving effect thereto,
(i) such Subsidiary does not own, directly or indirectly, any Indebtedness or
Equity Interests of the Borrower or any Subsidiary, (ii) no Default or Event of
Default shall exist, (iii) all representations and warranties herein will be
true and correct in all material respects if remade at the time of such
designation, except to the extent such representations and warranties
specifically refer to an earlier date, in which case they were true and correct
in all material respects as of such earlier date, and (iv) the Borrower has
provided to the Administrative Agent an officer’s certificate in form
satisfactory to the Administrative Agent to the effect that each of the
foregoing conditions have been satisfied.
ARTICLE VII
NEGATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder or any Loan or
other Obligation shall remain unpaid, the Borrower covenants and agrees that:
     7.01 Indebtedness. No Subsidiary will in any manner owe or be liable for
Indebtedness except:
     (a) the Obligations;
     (b) Indebtedness of any Subsidiary owing to the Borrower or another
Subsidiary;
     (c) Indebtedness in respect of bonds that are performance bonds, bid bonds,
appeal bonds, surety bonds and similar obligations, in each case provided in the
ordinary course of business, including those incurred to secure health, safety
and environmental obligations in the ordinary course of business;

42



--------------------------------------------------------------------------------



 



     (d) Indebtedness in respect to future payment for non-competition covenants
and similar payments under agreements governing a Permitted Acquisition by a
Subsidiary;
     (e) unsecured Indebtedness of any Person that becomes a Subsidiary after
the date hereof incurred prior to the time such Person becomes a Subsidiary;
provided that (i) such Indebtedness is not created in contemplation of such
Person becoming a Subsidiary and (ii) such Indebtedness is not assumed or
Guaranteed by any other Subsidiary; and
     (f) Permitted Priority Debt.
     7.02 Limitation on Liens. Neither the Borrower nor any Subsidiary will
create, assume or permit to exist any Lien upon or with respect to any of its
properties or assets now owned or hereafter acquired, except the following Liens
(to the extent permitted by this Section, herein called “Permitted Liens”):
     (a) Liens existing on the date of this Agreement and listed in the
Disclosure Schedule;
     (b) Liens imposed by any Governmental Authority for taxes, assessments or
charges not yet due or the validity of which is being contested in good faith
and by appropriate proceedings, if necessary, for which adequate reserves are
maintained on the books of the Borrower or any Subsidiary in accordance with
GAAP;
     (c) pledges or deposits of cash or securities under worker’s compensation,
unemployment insurance or other social security legislation;
     (d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s, or other like Liens (including, without limitation, Liens on
property of the Borrower or any Subsidiary in the possession of storage
facilities, pipelines or barges) arising in the ordinary course of business for
amounts which are not more than 60 days past due or the validity of which is
being contested in good faith and by appropriate proceedings, if necessary, and
for which adequate reserves are maintained on the books of the Borrower or any
Subsidiary in accordance with GAAP;
     (e) deposits of cash or securities to secure the performance of bids, trade
contracts (other than for borrowed money), leases, statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business;
     (f) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business and encumbrances consisting of
zoning restrictions, easements, licenses, restrictions on the use of real
property or minor imperfections in title thereto which, in the aggregate, are
not material in amount, and which do not in any case materially detract from the
value of the property subject thereto or interfere with the ordinary conduct of
the business of the Borrower or any Subsidiary;
     (g) rights reserved to or vested in any Governmental Authority by the terms
of any right, power, franchise, grant, license or permit, or by any provision of
law, to revoke or

43



--------------------------------------------------------------------------------



 



terminate any such right, power, franchise, grant, license or permit or to
condemn or acquire by eminent domain or similar process;
     (h) rights reserved to or vested by Law in any Governmental Authority to in
any manner, control or regulate in any manner any of the properties of the
Borrower or any Subsidiary or the use thereof or the rights and interests of the
Borrower or any Subsidiary therein, in any manner under any and all Laws;
     (i) rights reserved to the grantors of any properties of the Borrower or
any Subsidiary, and the restrictions, conditions, restrictive covenants and
limitations, in respect thereto, pursuant to the terms, conditions and
provisions of any rights-of-way agreements, contracts or other agreements
therewith;
     (j) inchoate Liens in respect of pending litigation or with respect to a
judgment which has not resulted in an Event of Default under Section 8.01;
     (k) statutory Liens in respect of payables;
     (l) any Lien existing on any property prior to the acquisition thereof by
the Borrower or any Subsidiary or existing on any property of any Person that
becomes a Subsidiary after the date hereof prior to the time such Person becomes
a Subsidiary; provided that (i) such Lien is not created in contemplation of or
in connection with such acquisition or such Person becoming a Subsidiary,
(ii) such Lien shall not apply to any other property of the Borrower or any
Subsidiary, (iii) such Lien shall secure only those obligations which it secures
on the date of such acquisition or the date such Person becomes a Subsidiary, as
the case may be; and (iv) such Liens do not secure Indebtedness other than
Permitted Priority Debt;
     (m) Liens on cash margin collateral securing Hedging Contracts permitted
under Section 7.10;
     (n) Liens in respect of operating leases covering only the property subject
thereto; and
     (o) Liens in respect of Permitted Priority Debt.
     7.03 Limitation on Mergers, Sale of Assets. Neither the Borrower nor any
Subsidiary will merger into or consolidate with any other Person, or permit any
other Person to merger into or consolidate with it, or sell, transfer, lease (as
a lessor) or otherwise dispose (in one transaction or in a series of related
transactions) all (or substantially all) of its assets, or all or substantially
all of the stock or other equity interest in any of its (a) subsidiaries, in the
case of a Subsidiary, or (b) Subsidiaries, in the case of the Borrower (in each
case, whether now owned or hereafter acquired), unless (i) at the time thereof
and immediately after giving effect thereto, no Default or Event of Default
shall have occurred and be continuing, and (ii) if the Borrower is involved in
any such transaction, it is the surviving or resultant entity or the recipient
of any such sale, transfer, lease or other disposition of assets, and if a
Subsidiary is involved in any such transaction, such Subsidiary is the surviving
or resultant entity or the recipient of any such sale, transfer, lease or other
disposition of assets; provided, however, that in no event shall any such
merger, consolidation, sale, transfer, lease or other disposition, whether or
not otherwise

44



--------------------------------------------------------------------------------



 



permitted by this Section 7.03, have the effect of releasing Borrower from any
of its obligations or liabilities under this Agreement.
     7.04 Reserved.
     7.05 Distributions. During the existence of a Default under Section 8.01(b)
or (j) or of any Event of Default, neither the Borrower nor any Subsidiary will
declare, pay or make any Distribution (in cash, property or obligations) on any
interests (now or hereafter outstanding) in the Borrower or any Subsidiary or
apply any of its funds, property or assets to the purchase of any partnership
interests in the Borrower or any Subsidiary.
     7.06 Investments. Neither the Borrower nor any of its Subsidiaries will
purchase or otherwise acquire the capital stock or other equity of any other
Person if (a) such purchase or other acquisition violates the Borrower’s or such
Subsidiary’s partnership or other governing agreement, and (b) after giving
effect to such purchase or other acquisition, the Borrower or such Subsidiary is
not in compliance with Section 7.07.
     7.07 Change in Nature of Businesses. Neither the Borrower nor any
Subsidiary will engage in any material line of business substantially different
from those lines of business conducted by the Borrower and its Subsidiaries on
the date hereof or, if substantially different therefrom, not permitted by the
Borrower’s or such Subsidiary’s partnership or other governing agreement.
     7.08 Transactions with Affiliates. Neither the Borrower nor any Subsidiary
will directly or indirectly engage in any material transaction or material group
of related transactions (including without limitation the purchase, lease, sale
or exchange of properties of any kind or the rendering of any service) with any
of its Affiliates except: (a) transactions among the Borrower and its
Subsidiaries or among the Subsidiaries, subject to the other provisions of this
Agreement and (b) transactions entered into in the ordinary course of business
of the Borrower or such Subsidiary on terms which are no less favorable to the
Borrower or such Subsidiary than those which would have been obtainable at the
time in arm’s-length transactions with Persons that are not Affiliates.
     7.09 Burdensome Agreements. Neither the Borrower nor any Subsidiary will
enter into any material Contractual Obligation that by its express terms
prohibits the Borrower or any Subsidiary or any Unrestricted Subsidiary to
create, incur, assume or suffer to exist Liens on any material property of such
Person to secure the Obligations; or enter into any agreement (other than (a)
agreements permitted by Section 7.01(e) and (b) the TWP Note Purchase
Agreements) restricting the ability of any Subsidiary to make any payments,
directly or indirectly, to the Borrower or a Material Subsidiary by way of
Distributions, loans, advances, repayments of loans or advances, reimbursements
of management and other intercompany changes, expenses and accruals or other
returns on investments, or any other agreement or arrangement which restricts
the ability of any Subsidiary to make any payment, directly or indirectly, to
the Borrower or a Material Subsidiary.
     7.10 Hedging Contracts. Neither the Borrower nor any Subsidiary shall enter
into or permit to exist any obligations under any Hedging Contracts for purposes
of speculation.

45



--------------------------------------------------------------------------------



 



     7.11 Leverage Ratio. (i) On each Quarterly Testing Date using the
Consolidated Funded Indebtedness outstanding on such day and using Consolidated
EBITDA for the four Fiscal Quarter period ending on such day, (ii) on the date
of each Specified Acquisition using the Consolidated Funded Indebtedness that
will be outstanding after giving effect to such Specified Acquisition and using
Consolidated EBITDA for the four Fiscal Quarter period most recently ending
prior to such Specified Acquisition for which financial statements contemplated
by Section 6.01(b) are available to the Borrower (and giving pro forma effect to
such Specified Acquisition as provided in the definition of Consolidated
EBITDA), and (iii) on each date on which the Borrower makes a Distribution
permitted under Section 7.05, after giving effect thereto and using Consolidated
EBITDA for the four Fiscal Quarter period most recently ending prior to such
date for which financial statements contemplated by Section 6.01(b) are
available to the Borrower, the Leverage Ratio will not exceed (A) 5.00 to 1.00
at any time other than during a Specified Acquisition Period and (B) 5.50 to
1.00 during a Specified Acquisition Period.
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
     8.01 Events of Default. Each of the following events constitutes an Event
of Default under this Agreement (each an “Event of Default”):
     (a) The Borrower fails to pay the principal component of any Loan when due
and payable, whether at a date for the payment of a fixed installment or as a
contingent or other payment becomes due and payable or as a result of
acceleration or otherwise;
     (b) The Borrower fails to pay any Obligation (other than the Obligations in
subsection (a) above), whether at a date for the payment of a fixed installment
or as a contingent or other payment becomes due and payable or as a result of
acceleration or otherwise, within five Business Days after the same becomes due;
     (c) Any event defined as a “default” or “event of default” in any Loan
Document (other than this Agreement) occurs, and the same is not remedied within
the applicable period of grace (if any) provided in such Loan Document;
     (d) The Borrower fails to duly observe, perform or comply with any
covenant, agreement or provision of Section 6.03 or Article VII;
     (e) The Borrower fails (other than as referred to in subsections (a), (b),
(c) or (d) above) to duly observe, perform or comply with any covenant,
agreement, condition or provision of any Loan Document to which it is a party,
and such failure remains unremedied for a period of thirty (30) days after
notice of such failure is given by the Administrative Agent to the Borrower;
     (f) Any representation or warranty previously, presently or hereafter made
in writing by the Borrower in connection with any Loan Document shall prove to
have been false or incorrect in any material respect on any date on or as of
which made;
     (g) Any Loan Document at any time ceases to be valid, binding and
enforceable as warranted in Section 5.05 for any reason, or shall be declared
null and void or the Borrower shall repudiate in writing its obligations
thereunder, or the Borrower shall contest the validity or

46



--------------------------------------------------------------------------------



 



enforceability of any Loan Document in writing or deny in writing that it has
any further liability, under any Loan Document to which it is a party;
     (h) (i) The Borrower or any Subsidiary (A) fails to make any payment when
due (whether by scheduled maturity, required prepayment, acceleration, demand,
or otherwise) in respect of any Indebtedness or Guarantee (other than
Indebtedness hereunder and Indebtedness under Hedging Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $50,000,000, or (B) fails to observe or perform any
other agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, in each case, following any applicable cure
period, the effect of which default or other event is to cause, or to permit the
holder or holders of such Indebtedness or the beneficiary or beneficiaries of
such Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Hedging Contract an Early
Termination Date (as defined in such Hedging Contract) resulting from (A) any
event of default under such Hedging Contract as to which the Borrower or any
Subsidiary is the Defaulting Party (as defined in such Hedging Contract) or
(B) any Termination Event (as defined in such Hedging Contract) under such
Hedging Contract as to which the Borrower or any Subsidiary is an Affected Party
(as so defined) and, in either event, the Hedging Termination Value owed by the
Borrower or such Subsidiary to a single counterparty as a result thereof is
greater than $50,000,000 for such Hedging Contract;
     (i) Either (i) any “accumulated funding deficiency” (as defined in Section
412(a) of the Code) in excess of $50,000,000 with respect to any ERISA Plan,
whether or not waived by the Secretary of the Treasury or his delegate, or
(ii) any Termination Event occurs with respect to any ERISA Plan and the then
current value of such ERISA Plan’s benefit liabilities exceeds the then current
value of such ERISA Plan’s assets available for the payment of such benefit
liabilities by more than $5,000,000 (or in the case of a Termination Event
involving the withdrawal of a substantial employer, the withdrawing employer’s
proportionate share of such excess exceeds such amount);
     (j) The Borrower or any Material Subsidiary:
     (i) has entered against it a judgment, decree or order for relief by a
Tribunal of competent jurisdiction in an involuntary proceeding commenced under
any applicable bankruptcy, insolvency or other similar Law of any jurisdiction
now or hereafter in effect, including the federal Bankruptcy Code, as from time
to time amended, or has any such proceeding commenced against it, in each case,
which remains undismissed for a period of sixty days; or
     (ii) commences a voluntary case under any applicable bankruptcy, insolvency
or similar Law now or hereafter in effect, including the federal Bankruptcy
Code, as from

47



--------------------------------------------------------------------------------



 



time to time amended; or applies for or consents to the entry of an order for
relief in an involuntary case under any such Law; or makes a general assignment
for the benefit of creditors; or is generally unable to pay (or admits in
writing its inability to so pay) its debts as such debts become due; or takes
corporate or other action to authorize any of the foregoing; or
     (iii) has entered against it the appointment of or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official of all or a substantial part of its assets in a proceeding brought
against or initiated by it, and such appointment or taking possession is neither
made ineffective nor discharged within sixty days after the making thereof, or
such appointment or taking possession is at any time consented to, requested by,
or acquiesced to by it; or
     (iv) has entered against it a final judgment for the payment of money in
excess of $75,000,000 (in each case not covered by insurance or third party
indemnification obligations satisfactory to the Administrative Agent), unless
the same is discharged within sixty days after the date of entry thereof or an
appeal or appropriate proceeding for review thereof is taken within such period
and a stay of execution pending such appeal is obtained; or
     (v) suffers a writ or warrant of attachment or any similar process to be
issued by any Tribunal against all or any substantial part of its assets, and
such writ or warrant of attachment or any similar process is not stayed or
released within sixty days after the entry or levy thereof or after any stay is
vacated or set aside; or
     (k) Any Change of Control occurs.
     8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Majority Lenders, take any or all of the following actions:
     (a) declare the Commitment of each Lender to be terminated, whereupon the
Commitment of each Lender shall be terminated;
     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and
     (c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;
provided, however, that upon the occurrence of an Event of Default described in
subsections (j)(i), (j)(ii) or (j)(iii) of Section 8.01, the obligation of each
Lender to make Loans shall automatically terminate and the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, in each case without further act of
the Administrative Agent or any Lender.

48



--------------------------------------------------------------------------------



 



     8.03 Application of Funds.  After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), any amounts received on
account of the Obligations shall be applied by the Administrative Agent in the
following order:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders (including fees and time charges for attorneys who may be employees of
any Lender) and amounts payable under Article III), ratably among them in
proportion to the amounts described in this clause Second payable to them;
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;
     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Fourth held by
them; and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.
ARTICLE IX
ADMINISTRATIVE AGENT
     9.01 Appointment and Authority.  Each of the Lenders hereby irrevocably
appoints Wachovia Bank, National Association to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, and the Borrower shall not have rights as
a third party beneficiary of any of such provisions.
     9.02 Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or Unrestricted
Subsidiary or other Affiliate thereof as if such

49



--------------------------------------------------------------------------------



 



Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.
     9.03 Exculpatory Provisions.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Majority Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Majority Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.
     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
     9.04 Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have

50



--------------------------------------------------------------------------------



 



been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
     9.05 Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
     9.06 Resignation of Administrative Agent.  The Administrative Agent may at
any time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Majority Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Majority Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any Cash Collateral held by the Administrative Agent on behalf of
the Lenders under any of the Loan Documents, the retiring Administrative Agent
shall continue to hold such Cash Collateral until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Majority Lenders appoint a successor Administrative Agent as provided for above
in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall

51



--------------------------------------------------------------------------------



 



continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.
     9.07 Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
     9.08 No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Book Manager, Arrangers, Senior Managing Agents,
Managing Agents, or other Agents named herein shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.
     9.09 Administrative Agent May File Proofs of Claim.  In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower or any Material Subsidiary, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent allowed in such judicial proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07 and 10.04.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or

52



--------------------------------------------------------------------------------



 



to authorize the Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding.
ARTICLE X
MISCELLANEOUS
     10.01 Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower therefrom, shall be effective unless in writing signed by the Majority
Lenders and the Borrower, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:
     (a) waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;
     (b) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
     (c) postpone any date fixed by this Agreement or any other Loan Document
for any payment of principal, interest, fees or other amounts due to the Lenders
(or any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;
     (d) reduce the principal of, or the rate of interest specified herein on,
any Loan, or (subject to clause (iii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Majority Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate;
     (e) change Section 2.10 or Section 8.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender; or
     (f) change any provision of this Section or the definition of “Majority
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;
and, provided further, that no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document.
     10.02 Notices; Effectiveness; Electronic Communication.
     (a) Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be

53



--------------------------------------------------------------------------------



 



delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:
     (i) if to the Borrower or the Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 0; and
     (ii) if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
     (b) Electronic Communications.  Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     (c) Effectiveness of Facsimile Documents and Signatures.  Loan Documents
may be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually signed originals and shall be binding on the Borrower,
the Administrative Agent and the Lenders. The Administrative Agent may also
require that any such documents and signatures be confirmed by a manually signed
original thereof; provided, however, that the failure to request or deliver the
same shall not limit the effectiveness of any facsimile document or signature.

54



--------------------------------------------------------------------------------



 



     (d) Change of Address, Etc.  Each of the Borrower and the Administrative
Agent may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent.
     (e) Reliance by Administrative Agent and Lenders.  The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
     10.03 No Waiver; Cumulative Remedies.  No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
     10.04 Expenses; Indemnity; Damage Waiver.
     (a) Costs and Expenses.  The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all out-of-pocket expenses incurred by the Administrative
Agent or any Lender (including the fees, charges and disbursements of any
counsel for the Administrative Agent or any Lender), and shall pay all fees and
time charges for attorneys who may be employees of the Administrative Agent or
any Lender, in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans.
     (b) Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses

55



--------------------------------------------------------------------------------



 



(including the fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower or any Subsidiary arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, (ii) any Loan or the use or proposed use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Liability under Environmental Law related in any way to
the Borrower or any of its Subsidiaries, (iv) any civil penalty or fine assessed
by the U. S. Department of the Treasury’s Office of Foreign Assets Control
against, and all reasonable costs and expenses (including counsel fees and
disbursements) incurred in connection with defense thereof by the Administrative
Agent or any Lender as a result of the funding of Loans, the acceptance of
payments under the Loan Documents, or (v) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any Subsidiary, and regardless of whether any
Indemnitee is a party thereto, in all cases, whether or not caused by or
arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any Subsidiary against an Indemnitee for breach in
bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such Subsidiary has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.
     (c) Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) in connection with
such capacity. The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.09(d).
     (d) Waiver of Consequential Damages, Etc.  To the fullest extent permitted
by applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No

56



--------------------------------------------------------------------------------



 



Indemnitee referred to in subsection (b) above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.
     (e) Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.
     (f) Survival.  The agreements in this Section shall survive the resignation
of the Administrative Agent, the replacement of any Lender, the termination of
the Aggregate Commitments and the repayment, satisfaction or discharge of all
the other Obligations.
     10.05 Payments Set Aside.  To the extent that any payment by or on behalf
of the Borrower is made to the Administrative Agent, any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.
     10.06 Successors and Assigns.
     (a) Successors and Assigns Generally.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of subsection (b) of this Section, (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section, or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

57



--------------------------------------------------------------------------------



 



     (b) Assignments by Lenders.  Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it); provided that, except in the case of an assignment of the
entire remaining amount of the assigning Lender’s Commitment and the Loans at
the time owing to it or in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund with respect to a Lender, the aggregate amount
of the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the Commitment is not then in effect, the principal outstanding balance
of the Loans of the assigning Lender subject to each such assignment, determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000 unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed);
     (i) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned;
     (ii) any assignment of a Commitment must be approved by the Administrative
Agent unless the Person that is the proposed assignee is itself a Lender
(whether or not the proposed assignee would otherwise qualify as an Eligible
Assignee); and
     (iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
     Subject to acceptance and recording thereof by the Administrative Agent
pursuant to subsection (c) of this Section, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
     (c) Register.  The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of

58



--------------------------------------------------------------------------------



 



the Lenders, and the Commitments of, and principal amounts of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower at any reasonable
time and from time to time upon reasonable prior notice. In addition, at any
time that a request for a consent for a material or substantive change to the
Loan Documents is pending, any Lender wishing to consult with other Lenders in
connection therewith may request and receive from the Administrative Agent a
copy of the Register.
     (d) Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.
     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.10 as though it were a
Lender.
     (e) Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.
     (f) Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of

59



--------------------------------------------------------------------------------



 



its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.
     (g) Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
     10.07 Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it or its Affiliates or to any
such regulatory authority in accordance with such Lender’s regulatory compliance
policy, (c) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower.
     For purposes of this Section, “Information” means all information received
from the Borrower or any Subsidiary or any Unrestricted Subsidiary relating to
the Borrower or any Subsidiary or any Unrestricted Subsidiary or any of their
respective businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower or any Subsidiary or any Unrestricted Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary or any Unrestricted Subsidiary after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

60



--------------------------------------------------------------------------------



 



     10.08 Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower against any
and all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender or its respective Affiliates may have. Each Lender agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
     10.09 Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
     10.10 Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.
     10.11 Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the

61



--------------------------------------------------------------------------------



 



Administrative Agent or any Lender or on their behalf and notwithstanding that
the Administrative Agent or any Lender may have had notice or knowledge of any
Default at the time of any Loan, and shall continue in full force and effect as
long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied.
     10.12 Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     10.13 Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, if any Lender is a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:
     (a) the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);
     (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
     (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
     (d) such assignment does not conflict with applicable Laws.
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
     10.14 Governing Law; Jurisdiction; Etc.
     (a) GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

62



--------------------------------------------------------------------------------



 



     (b) SUBMISSION TO JURISDICTION.  THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
     (c) WAIVER OF VENUE.  THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
     (d) SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
     10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND

63



--------------------------------------------------------------------------------



 



(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     10.16 USA PATRIOT Act Notice.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act. The
Borrower will comply with reasonable requests of any Lender for such
information.
     10.17 Time of the Essence.  Time is of the essence of the Loan Documents.
     10.18 No Recourse. The parties hereto hereby acknowledge and agree that
neither the General Partner nor any director, officer, employee, limited partner
or shareholder of the Borrower or the General Partner shall have any personal
liability in respect of the obligations of the Borrower under this Agreement and
the other Loan Documents by reason of his, her or its status.
[The remainder of this page is intentionally left blank.]

64



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

                      ENERGY TRANSFER PARTNERS, L.P.     By:   Energy Transfer
Partners GP, L.P., its general partner
 
                        By:   Energy Transfer Partners, L.L.C., its general
partner
 
               
 
          By:   /s/ Brian J. Jennings
 
               
 
              Brian J. Jennings
 
              Chief Financial Officer

Signature Page to 364-Day Term Loan Agreement
Energy Transfer Partners, L.P.

S-1



--------------------------------------------------------------------------------



 



              WACHOVIA BANK, NATIONAL ASSOCIATION, as     Administrative Agent
and a Lender
 
       
 
  By:     /s/ Henry R. Biedrzycki
 
       
 
  Name:   Henry R. Biedrzycki
 
  Title:   Director

Signature Page to 364-Day Term Loan Agreement
Energy Transfer Partners, L.P.

S-2



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.,
as a Lender
      By:   /s/ Kenneth J. Fatur       Name:   Kenneth J.Fatur       Title:  
Managing Director    

Signature Page to 364-Day Term Loan Agreement
Energy Transfer Partners, L.P.

S-3



--------------------------------------------------------------------------------



 



            UBS LOAN FINANCE LLC,
as a Lender
      By:   /s/ David B. Julie       Name:   David B. Julie       Title:  
Associate Director
Banking Products Services, US    

                  By:   /s/ Irja R. Otsa       Name:   Irja R. Otsa      
Title:   Associate Director
Banking Products Services, US    

Signature Page to 364-Day Term Loan Agreement
Energy Transfer Partners, L.P.

S-4



--------------------------------------------------------------------------------



 



            CREDIT SUISSE, CAYMAN ISLANDS
BRANCH,
as a Senior Managing Agent and a Lender
      By:   /s/ Brian T. Caldwell       Name:   Brian T. Caldwell       Title:  
Director    

                  By:   /s/ Nupur Kumar       Name:   Nupur Kumar       Title:  
Associate    

Signature Page to 364-Day Term Loan Agreement
Energy Transfer Partners, L.P.

S-5



--------------------------------------------------------------------------------



 



SCHEDULE 1
COMMITMENTS

          Lender   Commitment  
Wachovia Bank, National Association
  $ 125,000,000  
Credit Suisse, Cayman Islands Branch
  $ 125,000,000  
JPMorgan Chase Bank, N.A.
  $ 125,000,000  
UBS Loan Finance LLC
  $ 125,000,000  
TOTAL:
  $ 500,000,000  

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
DISCLOSURE SCHEDULE

Section 5.04   No Conflicts or Consents

          None.

Section 5.09   Litigation

          None.

Section 5.10   ERISA

          None.
Section 7.02(a) Limitation on Liens
          None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 10.02
NOTICES
If to Borrower:
Energy Transfer Partners, L.P.
738 Oak Lawn Avenue, Dallas, Texas 75219
Attention: Chief Financial Officer
Phone: (214) 981-0726
Facsimile: (214) 981-0701
If to Administrative Agent:
Wachovia Bank, National Association
301 South College Street
Sixth Floor
Charlotte, NC 28288
Attention: Hank Biedrzycki
Phone: (704) 715-1789
Facsimile: (704) 383-6647

 



--------------------------------------------------------------------------------



 



EXHIBIT A
ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (this “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the
“Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations as a Lender under the Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Agreement, any other documents or instruments delivered
pursuant thereto or the loan transactions governed thereby or in any way based
on or related to any of the foregoing, including, but not limited to, contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned
pursuant to clauses (i) and (ii) above being referred to herein collectively as,
the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

1.   Assignor:                                            2.   Assignee:
                                         [and is an Affiliate/Approved Fund of
[identify Lender]1]   3.   Borrower(s): Energy Transfer Partners, L.P., a
Delaware limited partnership

 

1   Select as applicable.

A-1



--------------------------------------------------------------------------------



 



4.   Administrative Agent: Wachovia Bank, National Association, as the
Administrative Agent under the Agreement   5.   Credit Agreement: 364-Day Term
Loan Agreement, dated as of February 5, 2008 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement”), among Energy Transfer Partners, L.P., a Delaware limited
partnership (the “Borrower”), Wachovia Bank, National Association, as the
Administrative Agent, and the Lenders from time to time party thereto   6.  
Assigned Interest:

                                      Aggregate                         Amount
of     Amount of     Percentage             Commitment/Loans    
Commitment/Loans     Assigned of         Facility Assigned   for all Lenders*  
  Assigned*     Commitment/Loans2     CUSIP Number  
 
  $       $         %          
 
                         
 
  $       $         %          
 
                         
 
  $       $         %          
 
                         

[7.   Trade Date:                     ]3

Effective Date:                     , 20___[TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
[The remainder of this page is intentionally left blank.]
 

*   Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.   2
  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.   3   To be completed if the Assignor and the Assignee
intend that the minimum assignment amount is to be determined as of the Trade
Date.

A-2



--------------------------------------------------------------------------------



 



     The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR

[NAME OF ASSIGNOR]
      By:           Title:                ASSIGNEE

[NAME OF ASSIGNEE]
      By:           Title:             

[Consented to and]4 Accepted:

      WACHOVIA BANK, NATIONAL ASSOCIATION,
 
  as Administrative Agent
 
   
 
   
By:
   
 
   
 
  Name:
 
  Title:

[Consented to:]5

          ENERGY TRANSFER PARTNERS, L.P.
 
       
 
  By: Energy Transfer Partners GP, L.P., its general partner
By: Energy Transfer Partners, L.L.C., its general partner
 
       
 
       
 
  By:    
 
       
 
       
 
       

 

4   To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.   5   To be added only if the consent of the
Borrower and/or other parties is required by the terms of the Credit Agreement.

A-3



--------------------------------------------------------------------------------



 



STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
     1. Representations and Warranties.
     1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Agreement or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.
     1.2. Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Agreement, (ii) it meets
all requirements of an Eligible Assignee under the Agreement (subject to receipt
of such consents as may be required under the Agreement), (iii) from and after
the Effective Date, it shall be bound by the provisions of the Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (v) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
     2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the

A-4



--------------------------------------------------------------------------------



 



Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.
     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

A-5



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF COMPLIANCE CERTIFICATE

To:   Wachovia Bank, National Association, as the Administrative Agent

Ladies and Gentlemen:
     Reference is made to that certain 364-Day Term Loan Agreement, dated as of
February 5, 2008 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”), among Energy Transfer
Partners, L.P., a Delaware limited partnership (the “Borrower”), Wachovia Bank,
National Association, as the Administrative Agent, and the Lenders from time to
time party thereto. Terms that are defined in the Agreement are used herein with
the meanings given them in the Agreement.
     The undersigned Responsible Officer hereby certifies as of the date hereof
that he/she is the [the chief financial officer/principal accounting
officer/treasurer] of Energy Transfer Partners, L.L.C., the general partner of
General Partner and that, as such, he/she is authorized to execute and deliver
this Compliance Certificate to the Administrative Agent on behalf of the General
Partner, in its capacity as the general partner of the Borrower, and that:
[Use following paragraph 1 for transition period financial statements]
     1. Attached hereto as Schedule 1 are the audited financial statements (the
“Financial Statements”) required by Section 6.01(a) of the Agreement for the
period ended as of December 31, 2007 (the “Reporting Date”), together with the
report and opinion of an independent certified public accountant required by
such section. Such Financial Statements are accurate and complete in all
material respects and satisfy the requirements of the Agreement.
[Use following paragraph 1 for fiscal quarter-end financial statements]
     1. Attached hereto as Schedule 1 are the unaudited financial statements
(the “Financial Statements”) required by Section 6.01(b) of the Agreement for
the Fiscal Quarter of the Borrower ended as of                     , 200[ ] (the
“Reporting Date”). Such Financial Statements are accurate and complete in all
material respects (subject to normal year-end adjustments) and satisfy the
requirements of the Agreement.
     2. Attached hereto as Schedule 2 are calculations showing the Borrower’s
compliance as of the Reporting Date with the requirements of
Section 7.11(iii)(A) and Section 7.11(iii)(B) of the Agreement *[and the
Borrower’s non-compliance as of such date with the requirements of Section(s)
7.11[(iii)(A)/(iii)(B)] of the Agreement]. The financial covenant analyses and
information set forth on Schedule 2 attached hereto are true and accurate on and
as of the date of this Certificate. A review of the activities of the Borrower
during such fiscal period has been made under the supervision of the undersigned
with a view to determining

B-1



--------------------------------------------------------------------------------



 



whether during such fiscal period the Borrower performed and observed all its
obligations under the Loan Documents.
     3. On the Reporting Date, the Borrower was, and on the date hereof is, in
full compliance with the disclosure requirements of Section 6.03 of the
Agreement, and no Default or Event of Default otherwise existed on the Reporting
Date or otherwise exists on the date of this instrument *[except for Default(s)/
Event(s) of Default under Section(s)                      of the Agreement,
which *[is/are] more fully described on Schedule 3 attached hereto].
[Use following paragraph 4, so long as any of the HOLP Companies are
Unrestricted Subsidiaries]
     4. The undersigned has reviewed the Loan Documents and the Financial
Statements and has otherwise undertaken such inquiry as is in his/her opinion
necessary to enable him/her to express an informed opinion with respect to the
above representations, warranties and acknowledgments of the Borrower and, to
the best of his/her knowledge, such representations, warranties, and
acknowledgments are true, correct and complete in all material respects.
     IN WITNESS WHEREOF, this instrument is executed as of                     ,
   .

            ENERGY TRANSFER PARTNERS, L.P.
      By:   Energy Transfer Partners GP, L.P., its
general partner     By:   Energy Transfer Partners, L.L.C., its
general partner

    By:           Brian J. Jennings        Chief Financial Officer     

B-2



--------------------------------------------------------------------------------



 



For the Fiscal Quarter/Year ended                      (“Reporting Date”)
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

                      I.   Section 7.11 — Leverage Ratio.                    
 
        A.   Consolidate Funded Indebtedness:   $                               
     
 
        B.   Consolidated EBITDA for the four Fiscal Quarter period ending on
the Reporting Date (“Subject Period”):                    
 
              1.    
Consolidated Net Income for Subject Period (adjustments made as described on the
attached schedules for (a) any gain or loss from the sale of assets other than
in the ordinary course of business, (b) any extraordinary gains or losses, or
(c) any non-cash gains or losses resulting from mark to market activity as a
result of SFAS 133, (d) net income of any Subsidiary to the extent, but only to
the extent, that the declaration or payment of cash Distributions by such
Subsidiary of such net income is not, as of the date of determination, permitted
by the operation of the terms of its charter or any Contractual Obligation,
judgment, decree, order, statute, rule or governmental regulation applicable to
such Subsidiary, and (e) income or losses attributable to Unrestricted
Subsidiaries, joint ventures, any Person accounted for by the equity method of
accounting, or any other Person that is not a Subsidiary, provided that
Consolidated Net Income shall include the lesser of (i) any cash distributions
received by the Borrower or its Subsidiaries from Unrestricted Subsidiaries,
joint ventures, any Person accounted for by the equity method of accounting, or
any other Person that is not a Subsidiary, in each case during such period or
(ii) 15% of Consolidated EBITDA for such period):
  $                                     
 
              2.    
Consolidated Interest Expense for
Subject Period:
  $                                     
 
              3.    
Provision for income taxes for Subject Period:
  $                     

B-3



--------------------------------------------------------------------------------



 



                                4.    
Depreciation expenses for Subject Period:
  $                                     
 
              5.    
Amortization expenses for Subject Period:
  $                                     
 
              6.    
Non-cash charges or losses deducted in determining Consolidated Net Income for
Subject Period:
  $                                     
 
              7.    
General and administrative expenses of the Borrower (on an unconsolidated basis)
to the extent allocated to the HOLP Companies (not to exceed $5,000,000 for any
period of four Fiscal Quarters):
  $                                     
 
              8.    
Non-cash income or gain included in determining Consolidated Net Income for
Subject Period:
  $                                     
 
              9.    
Cash payments in respect of items included in Line 6 subsequent to the Fiscal
Quarter in which such non-cash charges or losses were made:
  $                                     
 
              10.    
Pro forma adjustments for dispositions, acquisitions, consolidations or mergers
as described on the attached schedules:
  $                                     
 
            11.  
Material Project EBITDA Adjustments as described on the attached schedules:
                   
 
              12.    
Consolidated EBITDA (Lines I.B.1 + 2 + 3 + 4 + 5 + 6 + 7 – 8 – 9 [+/–] 10 [+/–]
11):
  $                                     
 
        C.   Leverage Ratio (Line I.A ¸ Line I.B.12):                        to
1                
 
        Maximum permitted:                        to 1

B-4



--------------------------------------------------------------------------------



 



For the Fiscal Quarter/Year ended                      (“Reporting Date”)
Quarterly Information for Schedule 2
to the Compliance Certificate
($ in 000’s)
Consolidated EBITDA
(in accordance with the definition of Consolidated EBITDA
as set forth in the Agreement)

                                          Twelve Consolidated   Quarter  
Quarter   Quarter   Quarter   Months EBITDA   Ended   Ended   Ended   Ended  
Ended
 
                   
Consolidated
Net Income
                   
 
                   
+ Consolidated
Interest Expense
                   
 
                   
+ income taxes
                   
 
                   
+ depreciation
expense
                   
 
                   
+ amortization
expense
                   
 
                   
+ non-cash expense
                   
 
                   
+ HOLP general and administrative expenses
                   
 
                   
- non-cash income
                   
 
                   
- cash payments in respect of non-cash expense previously deducted
                   
 
                   
[+/-] pro forma adjustments for dispositions, acquisitions, consolidations or
mergers
                   

B-5



--------------------------------------------------------------------------------



 



                                          Twelve Consolidated   Quarter  
Quarter   Quarter   Quarter   Months EBITDA   Ended   Ended   Ended   Ended  
Ended
[+/-] Material Project EBITDA Adjustments
                   
 
                   
= Consolidated EBITDA
                   

B-6



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF LOAN NOTICE
Date:                     ,      

To:   Wachovia Bank, National Association, as the Administrative Agent

Ladies and Gentlemen:
     Reference is made to that certain 364-Day Term Loan Agreement, dated as of
February 5, 2008 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”), among Energy Transfer
Partners, L.P., a Delaware limited partnership (the “Borrower”), Wachovia Bank,
National Association, as the Administrative Agent, and the Lenders from time to
time party thereto. Terms that are defined in the Agreement are used herein with
the meanings given them in the Agreement.
     [Pursuant to the terms of the Agreement, the Borrower hereby requests the
Lenders to make Loans to Borrower in the aggregate principal amount of $
                     and specifies                     ,      , as the date
Borrower desires for the Lenders to make such Loans and for the Administrative
Agent to deliver to the Borrower the proceeds thereof. [Such Loans are hereby
designated as follows:
     Type of Loans: [Eurodollar Loans][Base Rate Loans]
     Length of Interest Periods for Eurodollar Loan:      months.]
     [Borrower hereby requests a conversion or continuation of existing Loans
into a new Borrowing pursuant to Section 2.04 of the Agreement as follows:
     Existing Borrowing(s) of Loans to be Continued or Converted:
          $                     of Eurodollar Loans with Interest Period ending
                    
          $                     of Base Rate Loans

      Aggregate amount of new Borrowing:   $                    
 
    Type of Loans in new Borrowing:   [Eurodollar Loans][Base Rate Loans]
 
    Date of Continuation or Conversion:                       
 
    Length of Interest Period for Eurodollar Loans:              months]

D-1



--------------------------------------------------------------------------------



 



     To induce the Lenders to [make/continue/convert] such Loans, the Borrower
hereby represents, warrants, acknowledges, and agrees to and with the
Administrative Agent and each Lender that:
     (a) The undersigned is the duly elected, qualified and acting officer of
Energy Transfer Partners, L.L.C., the general partner of General Partner, as
indicated below such officer’s signature hereto having all necessary authority
to act for the Borrower in making the request herein contained.
     (b) The representations and warranties made by the Borrower in the
Agreement are true and correct in all material respects on and as of the date
hereof, with the same effect as though such representations and warranties had
been made on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they were true and correct as of such earlier date, and except, for the
purposes of this Loan Notice, that the representations and warranties contained
in Section 5.06(a) of the Agreement shall be deemed to refer to the most recent
financial statements furnished to the Lenders by the Borrower.
     (c) There does not exist on the date hereof any condition or event that
constitutes a Default or Event of Default that has not been waived in writing as
provided in Section 10.01 of the Agreement; nor will any such Default or Event
of Default exist upon the Borrower’s receipt and application of the Loans
requested hereby.
     (d) The Borrowings requested herein comply with the requirements set forth
in Section 2.03 of the Agreement.
     The undersigned hereby certifies that, to the best of his knowledge after
due inquiry, the above representations, warranties, acknowledgments, and
agreements of the Borrower are true, correct and complete in all material
respects.
[The remainder of this page is intentionally left blank.]

D-2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this instrument is executed as of                     ,
     .

            ENERGY TRANSFER PARTNERS, L.P.
      By:   Energy Transfer Partners GP, L.P., its        general partner     
By:   Energy Transfer Partners, L.L.C., its        general partner        By:  
        Brian J. Jennings        Chief Financial Officer     

D-3



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF NOTE

      $                                           , 200   

     FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay
to                                          or registered assigns (the
“Lender”), in accordance with the provisions of the Agreement (as hereinafter
defined), the principal amount of each Loan from time to time made by the Lender
to the Borrower under that certain 364-Day Term Loan Agreement, dated as of
February 5, 2008 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”), by and among Borrower,
Wachovia Bank, National Association, as the Administrative Agent, and the
Lenders from time to time party thereto. Terms that are defined in the Agreement
are used herein with the meanings given them in the Agreement.
     The Borrower promises to pay interest on the unpaid principal amount of
each Loan from the date of such Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.
     This Note is one of the Notes referred to in the Agreement, is entitled to
the benefits thereof and may be prepaid in whole or in part subject to the terms
and conditions provided therein. Upon the occurrence and continuation of one or
more of the Events of Default specified in the Agreement, all amounts then
remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Note and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.
     The Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.

E-1



--------------------------------------------------------------------------------



 



     THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

            ENERGY TRANSFER PARTNERS, L.P.
      By:   Energy Transfer Partners GP, L.P., its        general partner     
By:   Energy Transfer Partners, L.L.C., its        general partner        By:  
        Brian J. Jennings        Chief Financial Officer     

E-2



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF LEGAL OPINION FOR VINSON & ELKINS
[SEE ATTACHED]

F-1



--------------------------------------------------------------------------------



 



February __, 2008
Wachovia Bank, National Association, as Administrative Agent
     on behalf of the Lenders defined below
1001 Fannin Street, Suite 2255
Houston, Texas 77002
     Re: $500,000,000 364-Day Term Loan Agreement
Dear Ladies and Gentlemen:
We have acted as special counsel to Energy Transfer Partners, L.P., a Delaware
limited partnership, as the borrower (the “Company”), in connection with that
certain 364-Day Term Loan Agreement, dated as of February ___, 2008 (the “Loan
Agreement”), among the Company, Wachovia Bank, National Association, as
Administrative Agent (the “Administrative Agent”), and the financial
institutions from time to time party thereto as lenders (collectively, the
“Lenders” and each individually, a “Lender”). Capitalized terms used herein, but
not otherwise defined herein, shall have the meanings ascribed to such terms in
the Loan Agreement. This opinion letter is delivered to you at the Company’s
request pursuant to Section 4.01(a)(v) of the Loan Agreement.
     In rendering the opinions set forth herein, we have examined:
          (i) the Loan Agreement;
          (ii) the Notes executed by the Company in favor of each Lender
requesting a Note and delivered to the Administrative Agent on the date hereof;
          (iii) the certificate of limited partnership and limited partnership
agreement of each of the Company and Energy Transfer Partners GP, L.P., and the
certificate of formation and limited liability company agreement of Energy
Transfer Partners, L.L.C., each as amended through the date hereof; and
          (iv) resolutions of the board of directors of Energy Transfer
Partners, L.L.C., the general partner of Energy Transfer Partners GP, L.P., the
general partner of the Company with respect to the transactions referred to
herein.
     The documents listed in clauses (i) and (ii) above are referred to herein
as the “Transaction Documents”. Additionally, in rendering the opinions set
forth below, we have reviewed such other records, certificates and documents as
we have deemed appropriate for

     
Vinson & Elkins LLP Attorneys at Law
  First City Tower, 1001 Fannin Street, Suite 2500
Austin Beijing Dallas Dubai Hong Kong Houston
  Houston, TX 77002-6760
London Moscow New York Shanghai Tokyo Washington
  Tel 713.758.2222 Fax 713.758.2346 www.velaw.com

 



--------------------------------------------------------------------------------



 



Page 2
the purposes of such opinions. As to any facts material to our opinions, we have
made no independent investigation of such facts and have relied, to the extent
that we deem such reliance proper, upon statements of public officials and
officers or other representatives of the Company and on the representations and
warranties set forth in the Transaction Documents.
     In rendering the opinions expressed below, we have assumed the legal
capacity of all natural persons, the genuineness of all signatures, the
authenticity of all documents submitted to us as originals, and the conformity
to authentic original documents of all documents submitted to us as copies,
which assumptions we have not independently verified. In addition, we have
assumed that (i) each party to the Transaction Documents (other than the
Company) is a corporation, partnership, limited liability company or other
entity duly organized and validly existing under the laws of the jurisdiction of
its organization; (ii) each party to the Transaction Documents (other than the
Company) has full power and authority (corporate, partnership, limited liability
company or otherwise) to execute, deliver and perform its obligations under the
Transaction Documents to which it is a party; (iii) each Transaction Document
has been duly executed and delivered by each party to the Transaction Documents
(other than the Company); (iv) the execution, delivery and performance by each
party to the Transaction Documents (other than the Company) of the Transaction
Documents to which it is a party have been duly authorized by all necessary
action (corporate, partnership, limited liability company or otherwise) and do
not contravene the bylaws or other constituent documents of such party; (v) the
execution, delivery and performance of the Transaction Documents by each party
thereto do not (A) conflict with or result in the breach of any document or
instrument binding on it, or (B) contravene any provision of any law, rule,
regulation, order, writ, judgment, injunction, decree, determination or award
applicable to any of them (except that we have not made such assumption with
respect to Applicable Laws (as defined below) applicable to the Company as to
which we express our opinion in paragraph 5(b)); (vi) no authorization,
approval, consent, order, license, franchise, permit or other action by, and no
notice to or filing with, any Governmental Authority or any other third party is
required for the due execution, delivery and performance of the Transaction
Documents by each party thereto that has not been duly obtained or made and that
is not in full force and effect (except that we have not made such assumption
with respect to Governmental Approvals (as defined below) required to be
obtained or taken by the Company as to which we express our opinion in paragraph
6); (vii) the Transaction Documents constitute valid, binding and enforceable
obligations of each party thereto (other than the Company); and (viii) the laws
of any jurisdiction other than the laws that are the subject of this opinion
letter do not affect the terms of the Transaction Documents. With respect to
certain of the foregoing matters as they relate to the Company, please refer to
the opinion letter, dated as of the date hereof, delivered to you by Thomas P.
Mason, General Counsel of Energy Transfer Partners, L.L.C., a Delaware limited
liability company, acting in its capacity as general partner of Energy Transfer
Partners GP, L.P., a Delaware limited partnership (“ETP GP”) acting in its
capacity as general partner of the Company.

 



--------------------------------------------------------------------------------



 



Page 3
     Based upon the foregoing, and subject to the assumptions, qualifications,
exceptions and limitations set forth herein, it is our opinion that:

1.   The Company is validly existing and is in good standing under the laws of
the State of Delaware.   2.   (a) The Company has the power and authority under
the Delaware Revised Uniform Limited Partnership Act and its agreement of
limited partnership to execute and deliver each of the Transaction Documents and
to perform its obligations thereunder.     (b)The execution and delivery by the
Company of each Transaction Document and the performance by it of its
obligations thereunder have been duly authorized by the general partner of the
Company acting in its capacity as such pursuant to the terms of the agreement of
limited partnership of the Company, which vests the management of the Company
with the general partner.   3.   Each Transaction Document has been duly
executed and delivered by the Company.   4.   Each Transaction Document
constitutes the valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms.   5.   The execution and delivery by
the Company of each Transaction Document does not, and the performance by the
Company of its obligations thereunder will not (a) violate the Company’s
agreement of limited partnership or the agreement of limited partnership of
Energy Transfer Partners GP, L.P. or (b) result in any violation by the Company
of any Applicable Law (as defined below).       “Applicable Laws” means those
laws, rules and regulations of the State of New York and the United States of
America and the rules and regulations adopted thereunder, that, in our
experience, are normally applicable to transactions of the type contemplated by
the Transaction Documents. However, the term “Applicable Laws” does not include,
and we express no opinion with regard to any state or federal laws, rules or
regulations relating to: (A) pollution or protection of the environment;
(B) zoning, land use, building or construction; (C) occupational safety and
health or other similar matters; (D) labor, employee rights and benefits,
including the Employment Retirement Income Security Act of 1974, as amended;
(E) the regulation of utilities and the Public Utility Regulatory Policy Act of
1978, as amended; (F) antitrust and trade regulation; (G) tax; (H) securities,
including, without limitation, federal and state securities laws, rules or
regulations and the Investment Company Act of 1940, as amended; or
(I) copyrights, patents and trademarks.

 



--------------------------------------------------------------------------------



 



Page 4

6.   No Governmental Approval (as defined below) which has not been obtained or
taken and is not in full force and effect, is required to be obtained or taken
by the Company to authorize, or is required in connection with, the execution
and delivery by the Company of each Transaction Document to which it is a party
or the performance by the Company of its obligations thereunder except those
routine Governmental Approvals not required to consummate the transactions
occurring on the Closing Date (as defined in the Loan Agreement) but required to
be obtained or made after the date of this opinion to enable the Company to
comply with the requirements of Applicable Law (such as those required to
maintain the existence and good standing or foreign qualification of the
Company).       “Governmental Approvals” means any consent, approval, license,
authorization or validation of, or filing, recording or registration with, any
Governmental Authority pursuant to any Applicable Laws (as defined in paragraph
5 above).   7.   Assuming that the Company will comply with the provisions of
the Loan Agreement relating to the use of proceeds, the execution and delivery
of the Loan Agreement by the Company and the making of the Loans under the Loan
Agreement and the application of the proceeds thereof does not violate
Regulation U or X of the Board of Governors of the Federal Reserve System.

The opinions set forth above are subject to the following qualifications and
exceptions:
          (a) With respect to our opinion set forth in paragraph 1 above, we
have relied solely on the certificate, dated January 25, 2008, of the Secretary
of State of the State of Delaware and we have assumed that the information set
forth in such certificate is true and correct as of the date hereof.
          (b) The enforceability of each Transaction Document and the provisions
thereof may be limited by bankruptcy, insolvency, reorganization, fraudulent
transfer, moratorium or other laws now or hereafter in effect relating to or
affecting enforcement of creditors’ rights generally and by general principles
of equity (including, without limitation, concepts of materiality,
reasonableness, good faith and fair dealing), regardless of whether such
enforcement is considered in a proceeding in equity or at law.
          (c) With respect to our opinion set forth in paragraph 4 above, we
express no opinion with respect to the validity or enforceability of the
following provisions to the extent that they are contained in the Transaction
Documents: (i) provisions releasing, exculpating or exempting a party from, or
requiring indemnification or contribution of a party for, liability for its own
negligence or to the extent that the same are inconsistent with public policy;
(ii) provisions purporting to waive, subordinate or not give effect to rights to
notice, demands, legal defenses or other rights or benefits that cannot be
waived, subordinated or

 



--------------------------------------------------------------------------------



 



Page 5
rendered ineffective under applicable law; (iii) provisions purporting to
provide remedies inconsistent with applicable law; (iv) provisions relating to
the creation, attachment, perfection or enforceability of any security interest;
(v) provisions relating to powers of attorney, severability or set-offs;
(vi) provisions restricting access to courts or purporting to affect the
jurisdiction or venue of courts (other than the courts of the State of New
York); (viii) provisions pursuant to which a party agrees that a judgment
rendered by a court or other tribunal in one jurisdiction may be enforced in any
other jurisdiction; (vii) provisions providing that decisions by a party are
conclusive or may be made in its sole discretion.
          (d) Insofar as our opinion set forth in paragraph 4 above relates to
the enforceability under New York law of the provisions of the Transaction
Documents choosing New York law as the governing law thereof, such opinion is
rendered solely in reliance upon the Act of July 19, 1984, ch. 421, 1984
McKinney’s Sess. Law of N.Y. 1406 (codified at N.Y. Gen. Oblig. Law §§5-1401
(McKinney 1989)) (the “Act”) and is subject to the qualifications that such
enforceability (i) as specified in the Act, does not apply to the extent
provided to the contrary in subsection two of Section 1-105 of the New York
Uniform Commercial Code, (ii) may be limited by public policy considerations of
any jurisdiction in which enforcement of such provisions is sought, and (iii) is
subject to any U.S. Constitutional requirement under the Full Faith and Credit
Clause or the Due Process Clause thereof or the exercise of any applicable
judicial discretion in favor of another jurisdiction.
          (e) We express no opinion herein regarding the enforceability of any
provision in a Transaction Document that purports to prohibit, restrict or
condition the assignment of such Transaction Document to the extent that such
restriction on assignability is governed by Sections 9-406 through 9-409 of the
NY UCC.
          This opinion has been prepared in accordance with the customary
practice of lawyers who regularly give and lawyers who regularly advise
recipients regarding opinions of this kind.
          We express no opinion as to the laws of any jurisdiction other than:
(i) Applicable Laws and (ii) with respect to our opinions in paragraphs 1, 2, 3
and 5(a) above the Delaware Revised Uniform Limited Partnership Act.
          This opinion letter is rendered as of the date set forth above. We
expressly disclaim any obligation to update this letter after such date.
     This opinion letter is given solely for your benefit in connection with the
transactions contemplated by the Transaction Documents and may not be furnished
to, or relied upon by, any other person or for any other purpose without our
prior written consent, provided that at your request, we hereby consent to
reliance hereon by any Person who becomes a Lender under the Loan Agreement
pursuant to an assignment that is made and consented to in accordance with the
express provisions of Section 10.6(b) of the Loan Agreement, on the

 



--------------------------------------------------------------------------------



 



Page 6
condition and understanding that (i) this opinion letter speaks only as of the
date hereof, (ii) we have no responsibility or obligation to update this letter,
to consider its applicability or correctness to any person other than its
addressee(s), or to take into account changes in law, facts or any other
developments of which we may later become aware, and (iii) any such reliance by
such Person who becomes a Lender must be actual and reasonable under the
circumstances existing at the time of assignment, including any changes in law,
facts or any other developments known to or reasonably knowable by the assignee
at such time.
Very truly yours,
Vinson & Elkins L.L.P.

 



--------------------------------------------------------------------------------



 



Execution Version
February __, 2008
Wachovia Bank, National Association, as Administrative Agent
     on behalf of the Lenders defined below
1001 Fannin Street, Suite 2255
Houston, Texas 77002
Re: $500,000,000 364-Day Term Loan Agreement
Ladies and Gentlemen:
     I am the General Counsel of Energy Transfer Partners, L.L.C., a Delaware
limited liability company (“ETP LLC”), which is the general partner of Energy
Transfer Partners GP, L.P., a Delaware limited partnership (“ETP GP”), which in
turn is the general partner of Energy Transfer Partners, L.P., a Delaware
limited partnership (the “Company”). This letter is being furnished to you in
connection with the Company’s execution and delivery of that certain 364-Day
Term Loan Agreement, dated as of February ___, 2008 (the “Loan Agreement”),
among the Company, as borrower, Wachovia Bank, National Association, as
Administrative Agent (the “Administrative Agent”), and the financial
institutions from time to time party thereto as lenders (collectively, the
“Lenders” and each individually, a “Lender”). Capitalized terms used herein, but
not otherwise defined herein, shall have the meanings ascribed to such terms in
the Loan Agreement. The Loan Agreement and the Notes executed by the Company in
favor of each Lender requesting a Note and delivered to the Administrative Agent
on the date hereof are collectively hereinafter referred to as the “Loan
Documents”.
     In rendering the opinions set forth herein, I have examined each of the
Loan Documents and such other certificates, documents, statutes and other
instruments as I have deemed necessary for purposes of rendering this opinion.
As to any facts material to my opinion, I have made no independent investigation
of such facts and have relied, to the extent that I deem such reliance proper,
upon statements of public officials and officers or other representatives of the
Company and on the representations and warranties set forth in the Loan
Documents. In addition, I have assumed that all documents submitted as originals
are authentic, that all copies submitted conform to the originals thereof, and
that the signatures on all documents examined by me are genuine.
     Based upon the foregoing and subject to the limitations, qualifications and
exceptions set forth herein, I am of the opinion that:

 



--------------------------------------------------------------------------------



 



     (i) Each of ETP LLC, ETP GP and the Company is validly existing and in good
standing under the laws of the State of Delaware and has all necessary limited
liability company or limited partnership (as applicable) power and authority to
own or lease its properties owned or leased by it as of the date hereof and
conduct its business in all material respects as such business is being
conducted on the date hereof; and each is duly registered or qualified as a
foreign limited partnership for the transaction of business under the laws of
each jurisdiction in which its ownership or lease of property or the conduct of
its businesses requires such qualification, except where the failure to so
qualify would not, individually or in the aggregate, have a Material Adverse
Effect.
     (ii) The execution, delivery and performance of the Loan Documents by ETP
LLC as general partner of ETP GP, as general partner of the Company, will not
result in a breach, default or violation of, or imposition of any lien, charge
or encumbrance upon any property or assets of ETP LLC, ETP GP or the Company
pursuant to, (A) any bond, debenture, note or other evidence of indebtedness, or
other document or instrument to which it is, respectively, a party or by which
its assets may be bound that is material to its business or financial condition,
or (B) any order, writ, judgment, injunction, decree, determination or award of
any court or governmental agency or body known to me that is applicable to ETP
LLC, ETP GP or the Company or any of its properties, which in the cases of
clauses (A) and (B) would reasonably be expected to have a Material Adverse
Effect. With respect to my opinion in clause (A) above, I have (i) made no
examination of, and express no opinion with respect to, any financial,
accounting or similar covenant or provision contained in any bond, debenture,
note or other evidence of indebtedness to the extent that any such covenant or
provision would require a determination as to any financial or accounting
matters, and (ii) assumed that a court would enforce such documents as written
and have limited my opinion to matters readily ascertainable from the face of
such documents without taking into account the application of any particular
governing law.
     (iii) Except as described in the Loan Agreement or otherwise referred to
therein, to my knowledge, there is no litigation, proceeding or governmental
investigation pending or threatened against ETP LLC, ETP GP or the Company,
which is reasonably likely to have a Material Adverse Effect.
     (v) The Company is not an “investment company” within the meaning of, nor
subject to regulation as an “investment company” under, the Investment Company
Act of 1940, as amended.
     The opinions expressed herein are based upon and are limited to federal
laws and the Delaware Limited Liability Company Act, the Delaware Revised
Uniform Limited Partnership Act, and state laws (including, without limitation,
the laws of the State of Texas) relevant to the conclusions expressed in the
last sentence of paragraph (i) above, and I express no opinion with respect to
the laws of any other state, jurisdiction or political subdivision.
     The opinions set forth in this letter are based upon the facts in existence
and laws in effect on the date hereof and I expressly disclaim any obligation to
update the opinions herein, regardless of whether changes in such facts or laws
come to my attention after the delivery hereof.

2



--------------------------------------------------------------------------------



 



     This opinion has been prepared in accordance with the customary practice of
lawyers who regularly give and lawyers who regularly advise recipients regarding
opinions of this kind.
     This opinion letter is given solely for your benefit in connection with the
transactions contemplated by the Transaction Documents and may not be furnished
to, or relied upon by, any other person or for any other purpose without my
prior written consent, provided that at your request, I hereby consent to
reliance hereon by any Person who becomes a Lender under the Loan Agreement
pursuant to an assignment that is made and consented to in accordance with the
express provisions of Section 10.6(b) of the Loan Agreement, on the condition
and understanding that (i) this opinion letter speaks only as of the date
hereof, (ii) I have no responsibility or obligation to update this letter, to
consider its applicability or correctness to any person other than its
addressee(s), or to take into account changes in law, facts or any other
developments of which I may later become aware, and (iii) any such reliance by
such Person who becomes a Lender must be actual and reasonable under the
circumstances existing at the time of assignment, including any changes in law,
facts or any other developments known to or reasonably knowable by the assignee
at such time. No attorney-client relationship exists or has existed by reason of
the preparation, execution and delivery of this opinion letter to any addressee
hereof or other person or entity except for the Company, Energy Transfer
Partners, L.L.C., and Energy Transfer Partners GP, L.P.

         
 
  Very truly yours,    
 
       
 
       
 
  Thomas P. Mason    

3